ASSET PURCHASE AGREEMENT

dated as of October 17, 2000

by and among


Lake Mead Station, Inc.,
a Nevada corporation
("Purchaser"),



Station Casinos, Inc.,
a Nevada corporation
("STN"),



Ameristar Casino Las Vegas, Inc.,
a Nevada corporation
(the "Company"),



and



Ameristar Casinos, Inc.,
a Nevada corporation
("Parent")


with respect to

the assets of

the Company

<page>TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.

Page
No.

ASSET PURCHASE AGREEMENT *

ARTICLE I SALE OF ASSETS AND CLOSING

*

1.01    Assets

*



1.02    Liabilities

*



1.03    Purchase Price; Allocation

*



1.04    Closing

*



1.05    Determination of Surplus or Deficiency; Post-Closing Adjustment

*



1.06    Prorations

*



1.07    Further Assurances; Post-Closing Cooperation

*



1.08    Third-Party Consents

*



1.09    Insurance Proceeds

*



ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

*



2.01    Corporate Existence

*



2.02    Authority

*



2.03    No Conflicts

*



2.04    Governmental Approvals and Filings

*



2.05    Financial Statements and Condition

*



2.06    Taxes

*



2.07    Legal Proceedings

*



2.08    Compliance With Laws and Orders

*



2.09    Benefit Plans; ERISA; Labor Matters

*



2.10    Real Property

*



2.11    Tangible Personal Property

*



2.12    Contracts

*



2.13    Licenses

*



2.14    Affiliate Transactions

*



2.15    Environmental Matters

*



2.16    Labor Matters

*



2.17    Brokers

*



2.18    Absence of Certain Changes

*



2.19    Sufficiency of and Title to the Assets

*



2.20    Insurance

*



ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER AND STN

*



3.01    Existence

*



3.02    Authority

*



3.03    No Conflicts

*



3.04    Governmental Approvals and Filings

*



3.05    Legal Proceedings

*



<page>3.06    Brokers

*



3.07    Financing

*



3.08    Purchaser's Gaming Licenses

*



ARTICLE IV COVENANTS OF THE COMPANY AND PARENT

*



4.01    Regulatory and Other Approvals

*



4.02    HSR Filings

*



4.03    Investigation by Purchaser

*



4.04    Conduct of Business

*



4.05    Certain Restrictions

*



4.06    Transition Period.

*



4.07    No Acquisition Negotiation

*



4.08    Fulfillment of Conditions

*



4.09    Noncompetition

*



4.10    Title Insurance

*



4.11    Delivery of Disclosure Schedule and Diligence Materials

*



4.12    No Solicitation

*



ARTICLE V COVENANTS OF PURCHASER

*



5.01    Regulatory and Other Approvals

*



5.02    HSR Filings

*



5.03    Investigation by the Company

*



5.04    No Solicitation

*



5.05    Collection of Gaming Chips and Tokens

*



5.06    Baggage

*



5.07    Safe Deposits

*



5.08    Valet Parking

*



5.09    Fulfillment of Conditions

*



5.10    Return of Books and Records

*



5.11    Parent's Gaming Compliance Program

*



ARTICLE VI CONDITIONS TO OBLIGATIONS OF PURCHASER

*



6.01    Representations and Warranties

*



6.02    Performance

*



6.03    Officers' Certificates

*



6.04    Orders and Laws

*



6.05    Regulatory Consents and Approvals

*



6.06    Deliveries

*



6.07    Required Consents

*



6.08    Title Insurance

*



6.09    Absence of Material Adverse Effect

*



6.10    Cure of Open Diligence Matters

*



ARTICLE VII CONDITIONS TO OBLIGATIONS OF THE COMPANY

*



7.01    Representations and Warranties

*



7.02    Performance

*



7.03    Officers' Certificates

*



7.04    Orders and Laws

*



7.05    Regulatory Consents and Approvals

*



<page>7.06    Deliveries

*



7.07    Required Consents

*



ARTICLE VIII TAX MATTERS AND POST-CLOSING TAXES

*



8.01    Transfer Taxes and Transfer Fees

*



8.02    Tax Indemnification

*



8.03    Tax Cooperation

*



8.04    Notification of Proceedings; Control

*



8.05    Gaming Fees and Taxes

*



ARTICLE IX EMPLOYEE BENEFITS MATTERS

*



9.01    Offer of Employment

*



9.02    Welfare Plans -- Claims Incurred; Pre-Existing Conditions

*



9.03    Vacation

*



9.04    Service Credit

*



9.05    Company's Benefit Plans

*



9.06    COBRA Matters

*



ARTICLE X SURVIVAL; NO OTHER REPRESENTATIONS

*



10.01    Survival of Representations, Warranties, Covenants and Agreements

*



10.02    No Other Representations

*



ARTICLE XI INDEMNIFICATION

*



11.01    Other Indemnification

*



11.02    Method of Asserting Claim

*



11.03    Exclusivity

*



ARTICLE XII TERMINATION

*



12.01    Termination

*



12.02    Effect of Termination

*



ARTICLE XIII DEFINITIONS

*



13.01    Defined Terms

*



13.02    Construction of Certain Terms and Phrases

*



ARTICLE XIV MISCELLANEOUS

*



14.01    Notices

*



14.02    Entire Agreement

*



14.03    Expenses

*



14.04    Public Announcements

*



14.05    Waiver

*



14.06    Amendment

*



14.07    Confidentiality

*



14.08    No Third Party Beneficiary

*



14.09    No Assignment; Binding Effect

*



14.10    Headings

*



14.11    Invalid Provisions

*



14.12    Consent to Jurisdiction and Venue

*



14.13    Governing Law

*



<page>14.14    Attorney's Fees

*



14.15    Time of the Essence

*



14.16    Counterparts

*



ARTICLE XV GUARANTEES

*



15.01    Guarantee of the Company's Obligations

*



15.02    Guarantee of Purchaser's Obligations

*





<page>SCHEDULES




Section 1.01(a)(i) Owned Real Property

Section 1.01(a)(ii)(A) Real Property Leases

Section 1.01(a)(ii)(B) Real Property Leases

Section 1.01(a)(v)(A) Personal Property Leases

Section 1.01(a)(v)(B) Personal Property Leases

Section 1.01(a)(vi) Business Contracts

Section 1.01(a)(viii) Business Licenses

Section 1.01(a)(ix) Vehicles

Section 1.01(a)(xiii) Transferred Intellectual Property

Section 2.03 Conflicts

Section 2.04 Governmental Approvals

Section 2.05(a) Financial Statements

Section 2.05(b) Changes in Condition

Section 2.06(a) Tax Liens

Section 2.06(b) Compliance with Tax Laws

Section 2.07 Legal Proceedings

Section 2.08 Compliance with Laws

Section 2.09(a) Benefit Plans

Section 2.09(d) Benefit Accrual

Section 2.09(e) Collective Bargaining Agreements

Section 2.09(f) Terminated Employees

Section 2.10(a) Real Property

Section 2.10(b) Liens

Section 2.12(a) Contracts

Section 2.12(b) Contract Violations

Section 2.13 Licenses

Section 2.15 Environmental Matters

Section 2.18 Certain Changes

Section 3.04 Purchaser's Governmental Approvals

Section 6.07 Required Consents (Purchaser)

Section 7.07 Required Consents (Parent/Company)

 

EXHIBITS

Exhibit A General Assignment and Bill of Sale

Exhibit B Assumption Agreement

Exhibit C Officer's Certificate of the Company

Exhibit D Secretary's Certificate of the Company

Exhibit E Officer's Certificate of Purchaser

Exhibit F Secretary's Certificate of Purchaser

Exhibit G Intentionally Omitted

Exhibit H Net Current Assets Calculation

Exhibit I Diligence Assumptions

<page>ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of October 17, 2000 (the "Effective
Date") is made and entered into by and among Lake Mead Station, Inc., a Nevada
corporation ("Purchaser"), Station Casinos, Inc., a Nevada corporation ("STN "),
Ameristar Casino Las Vegas, Inc., a Nevada corporation (the "Company"), and
Ameristar Casinos, Inc., a Nevada corporation ("Parent"). Capitalized terms not
otherwise defined herein have the meanings set forth in Section 13.01.

WHEREAS, the Company owns and operates that certain hotel and casino facility
known as "The Reserve" located in Henderson, Nevada (the "Business"); and

WHEREAS, the Company desires to enter into an agreement to sell, transfer and
assign to Purchaser, and Purchaser desires to enter into an agreement to
purchase and acquire from the Company, certain of the assets of the Company
relating to the operation of the Business, and in connection therewith,
Purchaser has agreed to assume certain of the liabilities of the Company
relating to the Business, all on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



SALE OF ASSETS AND CLOSING

 1. Assets

    .

    Assets Transferred
    . On the terms and subject to the conditions set forth in this Agreement,
    the Company will sell, transfer, convey, assign and deliver to Purchaser,
    and Purchaser will purchase and pay for, at the Closing, all of the
    Company's right, title and interest in, and to all of the properties, assets
    and rights of every nature, kind and description, tangible and intangible
    (including goodwill), whether real, personal or mixed, whether accrued,
    contingent or otherwise, and whether now existing or hereafter acquired
    (other than the Excluded Assets) used primarily in connection with the
    Business, except as otherwise provided in
    Section 1.01(b)
    , as the same shall exist on the Closing Date including but not limited to
    such properties, assets and rights in the following categories (collectively
    with any proceeds and awards referred to in
    Section 1.09
    , the "
    Assets
    "):
    Real Property
    . The real property described in
    Section 1.01(a)(i) of the Disclosure Schedule
    , and all of the rights arising out of the ownership thereof or appurtenant
    thereto (the "
    Owned Real Property
    "), together with all buildings, structures, facilities, fixtures and other
    improvements thereto (the "
    Improvements
    ") and all transferable licenses, permits, approvals and qualifications
    relating to any Real Property issued to the Company by any Governmental or
    Regulatory Authority;
    <page>Real Property Leases and Agreements
    . Subject to
    Section 1.08,
    (A) the leases, subleases and licenses of real property and related
    guarantees described in
    Section 1.01(a)(ii)(A) of the Disclosure Schedule
    as to which the Company is the lessor, sublessor or licensor together with
    any agreements for use or occupancy of hotel rooms, banquet facilities or
    meeting rooms, and (B) the leases, subleases and licenses described in
    Section 1.01(a)(ii)(B) of the Disclosure Schedule
    as to which the Company is the lessee, sublessee or licensee (including the
    land and buildings, improvements and structures and all appurtenances
    belonging thereto) (such real property, the "
    Leased Real Property
    "; and, together with the Owned Real Property, the "
    Real Property
    "); and all other rights, subleases, licenses, permits, deposits and profits
    appurtenant to or related to such leases, subleases and licenses described
    in this
    Section 1.01(a)(ii )
    (the leases and agreements described in subclauses (A) and (B) and all of
    the Company's interest (including the land and buildings, improvements and
    structures located thereon and all appurtenances belonging thereto) in those
    certain subleases and licenses as to which the Company is the lessee,
    sublessee or licensee as described in Section 1.01(a)(ii)(B) of the
    Disclosure Schedule, the "
    Real Property Leases
    ");
    Accounts Receivable
    . All accounts receivable of the Company existing on the Closing Date and
    calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Accounts Receivable
    ");
    Tangible Personal Property
    . All furniture, fixtures, equipment, machinery, consumables, inventory,
    merchandise, liquor, food, supplies, spare and replacement parts and other
    tangible personal property (including, without limitation, all Gaming
    Devices and all plans, designs and drawings for future expansion of the
    Business) used primarily in the conduct of the Business (the "
    Tangible Personal Property
    ");
    Personal Property Leases
    . Subject to
    Section 1.08
    , (A) the leases or subleases of Tangible Personal Property described in
    Section 1.01(a)(v)(A) of the Disclosure Schedule
    as to which the Company is the lessor or sublessor and (B) the leases of
    Tangible Personal Property described in
    Section 1.01(a)(v)(B) of the Disclosure Schedule
    as to which the Company is the lessee or sublessee, together with any
    options to purchase the underlying property (the leases and subleases
    described in
    subclauses (A)
    and
    (B)
    , the "
    Personal Property Leases
    ");
    Business Contracts
    . Subject to
    Section 1.08
    , all Contracts (other than the Real Property Leases and the Personal
    Property Leases) to which the Company is a party, the terms of which permit
    assignment of the Company's interest therein or with respect to which all
    necessary consents to assignment of the Company's interest therein have been
    obtained prior to the Closing, and which are utilized primarily in the
    conduct of the Business, including, without limitation, Contracts described
    in
    Section 1.01(a)(vi) of the Disclosure Schedule
    and Contracts relating to suppliers, sales representatives, distributors,
    purchase orders, marketing arrangements and manufacturing arrangements (the
    "
    Business Contracts
    ");
    <page>Prepaid Expenses
    . All prepaid expenses of the Company existing on the Closing Date and
    calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Prepaid Expenses
    ");
    Licenses
    . To the extent transfer is permitted under applicable Laws and pursuant to
    the terms of such Licenses and subject to
    Section 1.08
    , Licenses (including applications therefor) issued primarily in connection
    with the conduct of the Business, including, without limitation, the
    Licenses listed in
    Section 1.01(a)(viii) of the Disclosure Schedule
    (the "
    Business Licenses
    ");
    Vehicles
    . All motor vehicles owned or leased by the Company and used primarily in
    the conduct of the Business, all of which are listed in
    Section 1.01(a)(ix) of the Disclosure Schedule
    (the "
    Vehicles
    ");
    Security Deposits
    . All security deposits deposited by or on behalf of the Company as lessee
    or sublessee under the Personal Property Leases existing on the Closing Date
    and calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Lessee Security Deposits
    ");
    Other Rights
    . All third party guarantees, warranties, indemnities and similar rights in
    favor of the Company with respect to any Asset, other than claims and
    recoveries under litigation of the Company against third parties arising out
    of or relating to events or conditions existing or occurring prior to the
    Transfer Time;
    Hotel and Entertainment Reservations
    . All security deposits or payments made to the Company prior to the
    Transfer Time with regard to any hotel and entertainment reservations for
    events following the Transfer Time;
    Intellectual Property
    . All of the Company's licensed products or processes, patents, copyrights,
    trademarks, service marks, service names, designs, know-how, processes,
    trade secrets, inventions, and other proprietary data (including, without
    limitation, all customer lists) used exclusively in the Business or
    exclusively in connection with the Assets (other than the trade names and
    logos described in
    Section 1.01(b)(viii)
    ) (the "
    Transferred Intellectual Property
    "), which Transferred Intellectual Property is listed in
    Section 1.01(a)(xiii) of the Disclosure Schedule
    ; and
    Books and Records
    . All Books and Records used primarily in the conduct of the Business or
    otherwise relating primarily to the Assets (including, without limitation,
    customer lists and customer data bases relating primarily to the Business
    (the "
    Business Customer Lists
    "), all Books and Records required by the Commission to be maintained at the
    Business, other than the Excluded Books and Records (the "
    Business Books and Records
    ").
    
    To the extent any of the Business Books and Records are items susceptible to
    duplication and are either (x) used in connection with any of the Company's
    or its Affiliates' businesses other than the Business or (y) are required by
    Law to be retained by the Company or its Affiliates, the Company may deliver
    photostatic copies or other reproductions from which, in
    
    <page>the case of Business Books and Records referred to in clause (x),
    information solely concerning the Company's businesses other than the
    Business has been deleted.
    
    Subject to the terms and conditions hereof, at the Closing, the Assets shall
    be transferred or otherwise conveyed to Purchaser free and clear of all
    Liabilities, obligations, liens and encumbrances excepting only Assumed
    Liabilities and Permitted Liens which shall be payable by Purchaser only to
    the extent they are Assumed Liabilities.
    
    Excluded Assets
    . Notwithstanding anything in this Agreement to the contrary, the following
    assets and properties of the Company (the "
    Excluded Assets
    ") shall be excluded from and shall not constitute Assets:
    Cash
    . All cash (including checks received prior to the Transfer Time, whether or
    not deposited or cleared prior to the Transfer Time) including, without
    limitation, cage cash, slot fill, drop boxes, valet register, commercial
    paper, certificates of deposit and other bank deposits, treasury bills and
    other cash equivalents;
    Insurance
    . Subject to
    Section 1.09
    , life insurance policies of officers and other employees of the Company and
    all other insurance policies relating to the operation of the Business;
    Employee Benefit Plans
    . All assets owned or held by or under any Benefit Plans including assets
    held in trust or insurance contracts for the benefit of Benefit Plan
    participants or beneficiaries;
    Tax Refunds
    . All refunds or credits, if any, of Taxes due to or from the Company by
    reason of its ownership of the Assets or operation of the Business to the
    extent attributable to any time or period ending at or prior to the Transfer
    Time;
    Excluded Books and Records
    . The minute books, stock transfer books and corporate seal of the Company
    and any other Books and Records relating primarily to the Excluded Assets or
    the Retained Liabilities except for the Business Customer Lists and such
    Books and Records required by the Commission to be maintained at the
    Business (the "
    Excluded Books and Records
    ");
    Litigation Claims
    . All rights (including indemnification) and claims and recoveries under
    litigation of the Company against third parties (other than rights, claims
    and recoveries acquired by Purchaser pursuant to
    Section  1.01(a)(xi)
    ), arising out of or relating to events prior to the Transfer Time;
    Excluded Obligations
    . The rights of the Company in, to and under all Contracts of any nature,
    the obligations of the Company under which expressly are not assumed by
    Purchaser pursuant to
    Section 1.02(b)
    ;
    Trade Names and Logos
    . All of the Company's right, title and interest in, to and under the names
    "Ameristar", "Ameristar Casinos, Inc." and "Ameristar Casino
    
    <page>Las Vegas, Inc.," including any derivative names and related marks,
    designs or logos, except for the Transferred Intellectual Property;
    
    Gaming Chips and Tokens
    . All of the Company's gaming chips and tokens, including, without
    limitation, all (A) Gaming Device tokens not currently in circulation and
    (B) "reserve" chips, if any, not currently in circulation, except that at
    Purchaser's written election made at any time prior to the Closing Date
    (which election shall be subject to the prior approval of the Commission),
    such chips and tokens may be acquired by Purchaser at the Closing without
    further consideration;
    Intellectual Property
    . All trade names, marks, designs, logos, domain names and web sites other
    than the Transferred Intellectual Property;
    Rights under this Agreement
    . The Company's rights under this Agreement;
    Levy Purchase Agreement
    . The Company's rights under that certain Purchase Agreement (the "
    Levy Purchase Agreement
    ") that may be entered into between the Company and Levy Realty Trust,
    Kenneth R. Gragson, Trustee with respect to the 10.52 acres of vacant land
    to be purchased thereunder (and all related agreements) and, following the
    closing under the Levy Purchase Agreement, such land (the "
    Land
    " and collectively, the "
    Levy Agreements and Land
    ");
    provided
    ,
    however
    , that in the event that Purchaser notifies the Company in writing within
    four (4) days after the Effective Date that Purchaser desires for the Levy
    Agreements and Land to be an Asset, then prior to the Closing the Company
    shall purchase the Land for a price not to exceed $1,833,005 pursuant to the
    Levy Purchase Agreement and the Land shall constitute an Asset and the
    Purchase Price shall be increased in an amount equal to the amount actually
    paid by the Company pursuant to the Levy Purchase Agreement;
    Signs
    . All of the Company's signs containing any trade name, mark, design or logo
    described in clause (viii) or (x) above, which Purchaser shall, at
    Purchaser's sole cost and expense and using reasonable care, not later than
    promptly following the expiration of any period that Purchaser is permitted
    to use such names, marks, designs or logos pursuant hereto, remove from the
    Real Property and Improvements thereto and place in a reasonably accessible
    location on the Real Property for prompt retrieval by the Company, together
    with all of the Company's right, title and interest therein, and as promptly
    as practicable, notify the Company and Parent that such signs have been
    removed and as to the location of such signs;
    provided
    ,
    however
    , that other than as expressly provided herein, Purchaser shall have no
    liability to the Company arising out of or resulting from Purchaser's
    performance of its removal, storage or other obligations with respect to
    such signs; and
    Excluded Contracts
    . The Management and Administrative Services Agreement between the Company
    and Parent and that certain Vending Equipment Location Agreement dated March
    26, 1996 between C.T.S. Enterprises and The Reserve Hotel and Casino, as
    amended.
    <page>Excluded Slot Machines
    . The 134 slot machines that, on the Effective Date, are not being used in
    the operation of the Business and are in storage.

 2. Liabilities

    .

    Assumed Liabilities
    . In connection with the sale, transfer, conveyance, assignment and delivery
    of the Assets pursuant to this Agreement, on the terms and subject to the
    conditions set forth in this Agreement, Purchaser shall assume as of the
    Transfer Time and shall pay, perform and discharge when due the following
    Liabilities of the Company, in each case to the extent arising out of or
    relating to the Business or the Assets (x) in the case of items listed in
    subsections (i), (iii) and (iv) below, as the same shall accrue after the
    Transfer Time and (y) in the case of items listed in subsections (ii) and
    (v) through (ix) below, as the same shall exist at the Transfer Time
    (collectively, the "
    Assumed Liabilities
    "), and no other Liabilities:
    Real Property Lease Obligations
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Real Property Leases;
    Accounts Payable
    . All obligations of the Company with respect to accounts payable
    outstanding on the Closing Date and calculated as set forth on the Schedule
    attached hereto as
    Exhibit H
    , but excluding any Liability owed by the Company to any Affiliate of the
    Company ("
    Accounts Payable
    ");
    Personal Property Lease Obligations
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Personal Property Leases;
    Obligations under Contracts and Licenses
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Business Contracts and Business
    Licenses that constitute Assets;
    Accrued Expenses
    . All obligations of the Company with respect to accrued expenses
    outstanding on the Closing Date and calculated as set forth on
    Exhibit H
    attached hereto ("
    Accrued Expenses
    ");
    Returned Goods
    . All obligations of the Company for replacement of, or refund for, damaged,
    defective or returned goods, to the extent such goods are subject to full
    return privileges from the supplier thereof;
    Security Deposits
    . All outstanding obligations of the Company on the Closing Date with
    respect to any security deposit held by the Company as lessor or sublessor
    under the Real Property Leases or Personal Property Leases calculated as set
    forth on
    Exhibit H
    attached hereto (the "
    Lessor Security Deposits
    ");
    Progressive Meters
    . All outstanding obligations of the Company on the Closing Date with
    respect to any progressive meter on any Gaming Device calculated as set
    forth on
    Exhibit H
    attached hereto;
    <page>Reservations
    . All obligations of the Company with respect to hotel room and
    entertainment reservations; and
    Post-Closing Liabilities
    . All Liabilities of the Business (other than Retained Liabilities) to the
    extent (A) resulting from events or conditions occurring following the
    Transfer Time or (B) arising out of the Assets and occurring after the
    Transfer Time.
    
    Retained Liabilities
    . All Liabilities of the Company other than Assumed Liabilities (the "
    Retained Liabilities
    ") shall be retained and paid, performed and discharged when due by the
    Company and Parent (
    provided
    , that the Company shall have the ability to contest, in good faith, any
    such claim of liability asserted in respect thereof by any Person other than
    Purchaser and its Affiliates, so long as such contest does not result in a
    Lien upon any of the Assets):
     i.    except to the extent any such liability is reflected on the Closing
           Date Balance Sheet as a current liability of the Business, any loss
           or liability of the Company of any nature or description, whether
           liquidated or contingent, to the extent (a) resulting from events or
           conditions which occurred or existed prior to the Transfer Time or
           (b) arising out of or relating to the Excluded Assets (including
           those items identified as Retained Liabilities in Section 1.08);
     ii.   any loss or liability relating to current or former employees of the
           Business (and their eligible dependents and beneficiaries), including
           with respect to employment or Benefit Plans, which accrued on or
           prior to the Transfer Time, except to the extent that such liability
           is reflected on the Closing Balance Sheet as a current liability of
           the Business;
     iii.  all Liabilities with respect to gaming chips and tokens issued by the
           Company (but not progressive meters), except as provided otherwise
           herein;
     iv.   all Liabilities related to Benefit Plans, except to the extent that
           such liability is reflected on the Closing Balance Sheet as a current
           liability of the Business;
     v.    all Indebtedness (other than current accounts payable or accrued
           expenses of the Company incurred or accrued in the ordinary course of
           business, but only to the extent that the accrual for such payables
           and expenses has been properly reflected on the Closing Balance Sheet
           and other than to the extent arising following the Transfer Time
           under Contracts that constitute Assets);
     vi.   any Liability, whether currently in existence or arising hereafter,
           owed by the Company to any of its Affiliates;
     vii.  all Liabilities related to any fines or penalties imposed against the
           Company (or with respect to the Business or any Asset) by any
           Governmental or Regulatory Authority (including, without limitation,
           the Commission) prior to the Transfer Time; and
     viii. <page>all other Liabilities of the Company other than the Assumed
           Liabilities.

 3. Purchase Price; Allocation

    .

    Purchase Price
    . Subject to the adjustments set forth in
    Section 1.05
    , the aggregate purchase price for the Assets shall be Seventy Million
    Dollars ($70,000,000) (the "
    Purchase Price
    ") plus the amount of any Surplus or minus the amount of any Deficiency, in
    each case, as determined in accordance with
    Section 1.05
    . Upon Closing, the Purchase Price shall be payable in immediately available
    United States funds at the Closing in the manner provided in
    Section 1.04
    .
    Allocation of Purchase Price
    . Purchaser and the Company shall negotiate in good faith prior to the
    Closing Date and determine the allocation of the consideration paid by
    Purchaser for the Assets and the covenant not to compete contained in
    Section 4.09
    hereof. Purchaser and the Company each agrees (i) that any such allocation
    shall be consistent with the requirements of Section 1060 of the Code and
    the regulations thereunder, (ii) to complete jointly and to file separately
    Form 8594 with its Federal income Tax Return consistent with such allocation
    for the tax year in which the Closing Date occurs and (iii) that no party
    will take a position on any income, transfer or gains Tax Return, before any
    Governmental or Regulatory Authority charged with the collection of any such
    Tax or in any judicial proceeding, that is in any manner inconsistent with
    the terms of any such allocation without the consent of the other party.

 4. Closing

    . The Closing will take place at the offices of Gibson, Dunn & Crutcher LLP,
    333 South Grand Avenue, Los Angeles, California, or at such other place as
    Purchaser and the Company mutually agree, at 10:00 A.M. local time and shall
    be deemed to occur at 11:59 P.M., local time, on the Closing Date (the
    "Transfer Time"). At the Closing, Purchaser will pay the Estimated Purchase
    Price by wire transfer of immediately available funds to such accounts as
    the Company may reasonably direct by written notice delivered to Purchaser
    at least two (2) Business Days before the Closing Date. Simultaneously, (a)
    the Company will assign and transfer to Purchaser all of its right, title
    and interest in and to the Assets (free and clear of all Liens, other than
    Permitted Liens) by delivery of (i) a General Assignment and Bill of Sale
    substantially in the form of Exhibit A hereto (the "General Assignment"),
    duly executed by the Company, (ii) Grant, Bargain and Sale Deeds in proper
    statutory form for recording and otherwise in form and substance reasonably
    satisfactory to Purchaser conveying title to the Real Property and (iii)
    such other good and sufficient instruments of conveyance, assignment and
    transfer, in form and substance reasonably acceptable to Purchaser's
    counsel, as shall be effective to vest in Purchaser good title to the Assets
    (the General Assignment and the other instruments referred to in
    clauses (ii) and (iii) being collectively referred to herein as the
    "Assignment Instruments"), and (b) Purchaser will assume from the Company
    the due payment, performance and discharge of the Assumed Liabilities by
    delivery of (i) an Assumption Agreement substantially in the form of
    Exhibit B hereto (the " Assumption Agreement"), duly executed by Purchaser,
    and (ii) such other good and sufficient instruments of assumption, in form
    and substance reasonably acceptable to the Company's counsel, as shall be
    effective to cause Purchaser to assume the Assumed Liabilities as and to the
    extent provided in Section 1.02(a) (the Assumption Agreement and such other
    instruments referred to in clause (ii) being

    <page>collectively referred to herein as the "Assumption Instruments"). At
    the Closing, there shall also be delivered to the Company and Purchaser the
    opinions, certificates and other contracts, documents and instruments
    required to be delivered under Articles VI and VII.

 5. Determination of Surplus or Deficiency; Post-Closing Adjustment

    .

     b. On or before the seventh (7th) Business Day preceding the Closing Date,
        the Company shall, and Parent shall cause the Company to, prepare and
        deliver to Purchaser an interim balance sheet (the "Estimated Closing
        Balance Sheet") of the Company as of the close of business on the final
        day of the calendar month immediately preceding the calendar month
        during which the Closing Date occurs (the "Test Month"), together with a
        statement of the Company's Net Current Assets as of such date calculated
        in a manner consistent with the calculation set forth on Exhibit H
        attached hereto; provided that if the Closing Date occurs within the
        first seven (7) Business Days of a calendar month, the Estimated Closing
        Balance Sheet shall be as of the close of business on the final day of
        the second calendar month immediately preceding the calendar month
        during which the Closing Date occurs (in such case, the "Test Month").
        The Estimated Closing Balance Sheet shall be accompanied by a
        certificate of the Chief Financial Officer of the Company to the effect
        that the Estimated Closing Balance Sheet presents fairly, in accordance
        with GAAP and the accounting practices of the Company applied on a
        consistent basis, the financial condition of the Company as of the close
        of business on the last day of the Test Month. The amount of Net Current
        Assets set forth in the Estimated Closing Balance Sheet shall be final
        and binding for purposes of determining the amount of any Surplus or
        Deficiency used in calculating the Purchase Price (the "Estimated
        Purchase Price"), unless Purchaser delivers a good faith written
        objection to the calculation of Net Current Assets at least three (3)
        Business Days prior to the anticipated Closing Date (the "Objection
        Notice"). The Company shall make available to Purchaser and its
        representatives the books, records and workpapers used to prepare the
        Estimated Closing Balance Sheet. In the event of an Objection Notice,
        the Company and Purchaser shall negotiate in good faith during the
        period preceding the Closing Date to resolve the dispute. If the dispute
        is not resolved by the specified Closing Date, Purchaser shall pay an
        Estimated Purchase Price based upon the amount of any Deficiency or
        Surplus, as applicable, resulting from the calculation of Net Current
        Assets set forth in the Estimated Balance Sheet.
     c. As promptly as practicable after the Closing Date, but in no event more
        than sixty (60) days after the Closing Date (such date on which the
        Closing Balance Sheet is delivered, the "Closing Financial Statements
        Delivery Date"), Purchaser will prepare and deliver to the Company and
        Parent a balance sheet of the Company as of the close of business on the
        Closing Date (the "Closing Balance Sheet") and a calculation of Net
        Current Assets, in a manner consistent with the calculation set forth on
        Exhibit H attached hereto, from such Closing Balance Sheet. The Closing
        Balance Sheet shall be accompanied by a certificate of the Chief
        Financial Officer of Purchaser to the effect that the Closing Balance
        Sheet presents fairly, in accordance with GAAP and the accounting
        practices of the Company applied on a consistent basis, the financial
        condition of the Company as of the close of business on the Closing Date
        and that the Net Current Assets calculation was made in accordance with
        the terms of this Agreement.
     d. <page>The Company and a firm of independent public accountants
        designated by the Company (the "Company's Accountant") will be entitled
        to reasonable access during normal business hours to the relevant
        records, personnel and working papers of the Purchaser to aid in their
        review of the Closing Balance Sheet and the calculation of Net Current
        Assets therefrom. The Closing Balance Sheet and the calculation of Net
        Current Assets therefrom shall be deemed to be accepted by the Company
        and shall be conclusive for the purposes of the adjustment described in
        Section 1.05(d) and (e) hereof except to the extent, if any, that the
        Company or Company's Accountant shall have delivered, within thirty (30)
        days after the Closing Financial Statements Delivery Date, a written
        notice to Purchaser setting forth objections thereto, specifying in
        reasonable detail any such objection (it being understood that any
        amounts not disputed as provided herein shall be paid promptly). If a
        change proposed by the Company is disputed by Purchaser, then Purchaser
        and the Company shall negotiate in good faith to resolve such dispute.
        If, after a period of thirty (30) days following the date on which the
        Company gives Purchaser notice of any such proposed change, any such
        proposed change still remains disputed, then Purchaser and the Company
        hereby agree that the Las Vegas, Nevada office of PriceWaterhouseCoopers
        LLP (the "Accounting Firm") shall resolve any remaining disputes. The
        Accounting Firm shall act as an arbitrator to make a determination with
        respect to the issues that are disputed by the parties, based on
        presentations by the Company and Purchaser, and by independent review of
        the Accounting Firm if deemed necessary in the sole discretion of the
        Accounting Firm, which determination shall be limited to only those
        issues still in dispute. The decision of the Accounting Firm shall be
        final and binding and shall be in accordance with the provisions of this
        Section 1.05(c). The fees and expenses of the Accounting Firm, if any,
        shall be paid equally by Purchaser and the Company. The date on which
        the Net Current Assets is finally determined pursuant to this
        Section 1.05(c) is referred to hereinafter as the "Determination Date."
     e. If the amount of Net Current Assets used to determine the Estimated
        Purchase Price pursuant to Section 1.05(a) above is greater than the
        amount set forth in the Closing Balance Sheet, the Company shall pay to
        Purchaser, as an adjustment to the Estimated Purchase Price, an
        aggregate amount equal to such excess. Any payments required to be made
        by the Company pursuant to this Section 1.05(d) shall be made within ten
        (10) days of the Determination Date by wire transfer of immediately
        available funds to an account designated by Purchaser.
     f. If the amount of Net Current Assets used to determine the Estimated
        Purchase Price pursuant to Section 1.05(a) above is less than the amount
        set forth in the Closing Balance Sheet, Purchaser shall pay to the
        Company, as an adjustment to the Estimated Purchase Price, an amount
        equal to such difference. Any payments required to be made by Purchaser
        pursuant to this Section 1.05(e) shall be made within ten (10) days of
        the Determination Date by wire transfer of immediately available funds
        to an account designated by the Company.

 6. Prorations

    . The following prorations relating to the Assets and the ownership and
    operation of the Business will be made as of the Transfer Time, with the
    Company liable to the extent such items relate to any time period prior to
    the Transfer Time and are Retained Liabilities and Purchaser liable to the
    extent such items relate to periods beginning with and subsequent to the
    Transfer Time or are Assumed Liabilities:

     b. <page>Real estate taxes and assessments on or with respect to the Real
        Property provided that proration with respect to Leased Real Property
        shall be based upon the amounts payable by the Company in respect to
        such taxes under the Real Property Leases.
     c. Rents, additional rents, taxes and other items payable by or to the
        Company under the Real Property Leases and Personal Property Leases.
     d. The amount of rents, taxes and charges for sewer, water, telephone,
        electricity and other utilities relating to the Real Property.
     e. All other items normally adjusted in connection with similar
        transactions; provided that receipts of the Company with respect to
        hotel room rentals on the Closing Date shall be retained by the Company.

    Except as otherwise agreed by the parties or with respect to amounts to
    adjustments to the Purchase Price made pursuant to Section 1.05, the net
    amount of all such prorations will be settled and paid on the Closing Date.
    If the Closing shall occur before a real estate tax rate is fixed, the
    apportionment of taxes shall be based upon the tax rate for the preceding
    year applied to the latest assessed valuation.

 7. Further Assurances; Post-Closing Cooperation

    .

     b. Subject to the terms and conditions of this Agreement, at any time or
        from time to time after the Closing, at Purchaser's request and without
        further consideration, the Company shall execute and deliver to
        Purchaser such other instruments of sale, transfer, conveyance,
        assignment and confirmation, provide such materials and information and
        take such other actions as Purchaser may reasonably deem necessary or
        desirable in order more effectively to transfer, convey and assign to
        Purchaser, and to confirm Purchaser's title to, all of the Assets
        (including, without limitation, the delivery to Purchaser of fully
        executed Uniform Commercial Code amendment or termination statements
        relating to the Assets as Purchaser shall request), and, to the full
        extent permitted by Law, to put Purchaser in actual possession and
        operating control of the Business and the Assets and to assist Purchaser
        in exercising all rights with respect thereto, and otherwise to cause
        the Company to fulfill its obligations under this Agreement.
     c. Following the Closing, the Company and Purchaser will afford the other
        party, its counsel and its accountants, during normal business hours,
        reasonable access to the books, records and other data relating to the
        Business in its possession with respect to periods prior to the Closing
        and the right to make copies and extracts therefrom, to the extent that
        such access may be reasonably required by the requesting party in
        connection with (i) the preparation of Tax Returns, (ii) the
        determination or enforcement of rights and obligations under this
        Agreement, (iii) compliance with the requirements of any Governmental or
        Regulatory Authority including without limitation the Commission, (iv)
        the determination or enforcement of the rights and obligations of any
        party to this Agreement and (v) in connection with any actual or
        threatened Action or Proceeding. Further, the Company and Purchaser
        agree for a period extending six (6) years after the Closing Date not to
        destroy or otherwise dispose of any such books, records and other data
        unless such party shall first offer in writing to surrender such
    
        <page>books, records and other data to the other party and such other
        party shall not agree in writing to take possession thereof during the
        ten (10) day period after such offer is made.
    
     d. If, in order properly to prepare its Tax Returns, other documents or
        reports required to be filed with Governmental or Regulatory Authorities
        or its financial statements or to fulfill its obligations hereunder, it
        is necessary that the Company or Purchaser be furnished with additional
        information, documents or records relating to the Business not referred
        to in paragraph (b) above, and such information, documents or records
        are in the possession or control of the other party, such other party
        shall use its commercially reasonable efforts to furnish or make
        available such information, documents or records (or copies thereof) at
        the recipient's request, cost and expense.
     e. Notwithstanding anything to the contrary contained in this Section, if
        the Company and Purchaser are in an adversarial relationship in
        litigation or arbitration, the furnishing of information, documents or
        records in accordance with paragraphs (b) and (c) of this Section shall
        be subject to applicable rules relating to discovery.

 8. Third-Party Consents

    . To the extent that any Real Property Lease, Personal Property Lease,
    Business Contract or Business License is not assignable without the consent
    of another party, this Agreement shall not constitute an assignment or an
    attempted assignment thereof if such assignment or attempted assignment
    would constitute a breach thereof or a default thereunder. The Company and
    Purchaser shall use commercially reasonable efforts to obtain the consent of
    such other party to the assignment of any such Real Property Lease, Personal
    Property Lease, Business Contract or Business License to Purchaser in all
    cases in which such consent is required for such assignment, provided,
    however, that in the event any such consent, other than any required consent
    of the Commission or any consent that is listed in Section 6.07 of the
    Disclosure Schedule (each, a "Required Consent"), is not obtained on or
    prior to the Closing Date, such event shall not cause the Closing to be
    delayed or constitute a default by the Company of any obligation hereunder
    or result in a reduction of the Purchase Price. If any such consent, other
    than a Required Consent, shall not be obtained, the Company shall cooperate
    with Purchaser in any reasonable arrangement designed to provide for
    Purchaser the benefits intended to be assigned to Purchaser under the
    relevant Real Property Lease, Personal Property Lease, Business Contract or
    Business License, including enforcement at the cost and for the account of
    Purchaser of any and all rights of the Company against the other party
    thereto arising out of the breach or cancellation thereof by such other
    party or otherwise, provided that if Purchaser does not receive the benefits
    intended to be assigned to Purchaser pursuant to a Real Property Lease,
    Personal Property Lease, Business Contract or Business License because a
    consent is not obtained and an arrangement transferring such benefit is not
    entered into, such Real Property Lease, Personal Property Lease, Business
    Contract or Business License, as applicable, shall constitute an Excluded
    Asset and the obligations pursuant thereto shall constitute a Retained
    Liability.

 9. Insurance Proceeds

. If any of the Assets is destroyed or damaged or taken in condemnation
following the Effective Date, the insurance proceeds or condemnation award with
respect thereto shall be an Asset. At the Closing, the Company shall pay or
credit to Purchaser any such insurance proceeds or condemnation awards received
by it on or prior to the

<page>Closing (along with the amount of any deductible or retention withheld
therefrom) and shall assign to or assert for the benefit of Purchaser all of its
rights against any insurance companies, Governmental or Regulatory Authorities
and others with respect to such damage, destruction or condemnation. As and to
the extent that there is available insurance under policies maintained by the
Company and its Affiliates, predecessors and successors in respect of any
Assumed Liability, except for any such insurance proceeds with respect to which
the insured is directly or indirectly self-insured or has agreed to indemnify
the insurer, the Company shall cause such insurance to be applied toward the
payment of such Assumed Liability.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

The Company and Parent hereby jointly and severally represent and warrant to
Purchaser as follows as of the Effective Date and as of the Closing Date,
except, to the extent any such representation or warranty is made as of a
specified date earlier than the Closing Date, such earlier date:

 1.  Corporate Existence

     .

      b. The Company is a corporation duly incorporated, validly existing and in
         good standing under the Laws of the State of Nevada, and has full
         corporate power and authority to conduct its business as and to the
         extent now conducted and to own, use and lease its Assets and enter
         into and perform this Agreement and consummate the transactions
         contemplated hereby.
         Subsidiaries
         . The Company does not have any subsidiaries or any other equity
         investment in any entity, nor does it own any other securities with
         respect to any entity.

 2.  Authority

     . The execution and delivery by the Company of this Agreement, and the
     performance by the Company and Parent of their obligations hereunder, have
     been duly and validly authorized by the Board of Directors and the
     stockholder of the Company and the Board of Directors of Parent, no other
     action on the part of the Company or Parent or their stockholders being
     necessary. This Agreement has been duly and validly executed and delivered
     by the Company and Parent and constitutes a legal, valid and binding
     obligation of the Company and Parent enforceable against the Company and
     Parent in accordance with its terms, except to the extent such
     enforceability (a) may be limited by bankruptcy, insolvency,
     reorganization, moratorium or other similar laws relating to creditors'
     rights generally, and (b) is subject to general principles of equity.

 3.  No Conflicts

     . Except as set forth in Section 2.03 of the Disclosure Schedule, the
     execution, delivery and performance by the Company of this Agreement do not
     and the consummation of the transactions contemplated hereby will not:

      b. conflict with or result in a violation or breach of any of the terms,
         conditions or provisions of the articles of incorporation or bylaws (or
         other comparable charter documents) of the Company;
      c. <page>subject to obtaining the consents, approvals and actions, making
         the filings and giving the notices disclosed in Section 2.04 of the
         Disclosure Schedule, conflict with or result in a violation or breach
         of any term or provision of any Law or Order applicable to the Company
         or any of the Assets (other than such conflicts, violations or breaches
         (i) which could not in the aggregate reasonably be expected to
         materially and adversely affect the validity or enforceability of this
         Agreement or to have a Material Adverse Effect or (ii) as would occur
         solely as a result of the identity or the legal or regulatory status of
         Purchaser or any of its Affiliates); or
      d. except as could not, individually or in the aggregate, reasonably be
         expected to have a Material Adverse Effect or to materially and
         adversely affect the ability of (i) the Company to consummate the
         transactions contemplated hereby or to perform its obligations
         hereunder or (ii) Purchaser to operate the Business after the Transfer
         Time in a manner substantially consistent with the Company's past
         practice, (A) conflict with or result in a violation or breach of, (B)
         constitute (with or without notice or lapse of time or both) a default
         under, (C) require the Company to obtain any consent, approval or
         action of, make any filing with or give any notice to any Person as a
         result or under the terms of, (D) result in or give to any Person any
         right of termination, cancellation, acceleration or modification in or
         with respect to, or (v) result in the creation or imposition of any
         Lien upon the Company or any of the Assets under, any Contract or
         License to which the Company is a party or by which any of its Assets
         is bound.

 4.  Governmental Approvals and Filings

     . Except as disclosed in Section 2.04 of the Disclosure Schedule, no
     consent, approval, action, order or authorization of, or registration,
     declaration or filing with or notice to any Governmental or Regulatory
     Authority on the part of the Company is required in connection with the
     execution, delivery and performance of this Agreement or the consummation
     of the transactions contemplated hereby, except (a) where the failure to
     obtain any such consent, approval or action, to make any such filing or to
     give any such notice could not reasonably be expected to materially and
     adversely affect the ability of the Company to consummate the transactions
     contemplated by this Agreement or to perform its obligations hereunder, or
     to have a Material Adverse Effect, and (b) those as would be required
     solely as a result of the identity or the legal or regulatory status of
     Purchaser or any of its Affiliates.

 5.  Financial Statements and Condition

     .

      b. Prior to the execution of this Agreement, the Company has delivered to
         Purchaser true and complete copies of (i) the unaudited balance sheet
         and the related statements of operations, stockholder's equity and cash
         flows of the Company for the fiscal year ended December 31, 1999 and
         (ii) the unaudited balance sheets of the Company as of March 31, 2000
         and June 30, 2000 and the related unaudited statement of operations for
         the portions of the fiscal year then ended. Except as set forth in the
         notes thereto and as disclosed in Section 2.05(a) of the Disclosure
         Schedule, all such financial statements were prepared in accordance
         with GAAP and fairly present in all material respects the financial
         condition and results of operations of the Company as of the respective
         dates thereof and for the respective periods covered thereby.
      c. <page>Except for the execution and delivery of this Agreement and the
         transactions to take place pursuant hereto on or prior to the Closing
         Date and except as disclosed in Section 2.05(b) of the Disclosure
         Schedule, during the period beginning on the Financial Statement Date
         and ending on the Effective Date there has not been any change with
         respect to the Business or the Assets that could reasonably be expected
         to have a Material Adverse Effect.

 6.  Taxes

     .

     Tax Liens
     . Except as set forth in
     Section 2.06(a) of the Disclosure Schedule
     , there are no Tax Liens upon the assets of the Company except liens for
     Taxes not yet due.
     Compliance with Tax Laws
     . Except as set forth in
     Section 2.06(b) of the Disclosure Schedule
     , the Company has complied (and, with respect to all amounts due with
     respect to periods through and including the Closing Date, will comply)
     with all applicable laws, rules, and regulations relating to the filing of
     Tax Returns and the payment and withholding of Taxes (including, without
     limitation, withholding and reporting requirements under Code Secs. 1441
     through 1464, 3401 through 3406, 6041 and 6049 and similar provisions under
     any other laws) and have, within the time and in the manner prescribed by
     law, withheld from employee wages and paid over to the proper governmental
     authorities all required amounts.

 7.  Legal Proceedings

     . Except as disclosed in Section 2.07 of the Disclosure Schedule, there are
     no Orders outstanding and no Actions or Proceedings pending or, to the
     Knowledge of the Company, threatened against, relating to or affecting the
     Company or any of its Assets which could reasonably be expected
     individually or in the aggregate to have a Material Adverse Effect, or
     which seek to enjoin, rescind or otherwise prevent the consummation of the
     transactions contemplated hereby.

 8.  Compliance With Laws and Orders

     . To the Knowledge of the Company, except as disclosed in Section 2.08 of
     the Disclosure Schedule or in the filings of Parent with the Securities and
     Exchange Commission, the Company is not in violation of or in default under
     any Law or Order applicable to the Company or any of its Assets the effect
     of which, individually or in the aggregate with other such violations and
     defaults, could reasonably be expected to have a Material Adverse Effect.

 9.  Benefit Plans; ERISA; Labor Matters

     .

      b. Section 2.09(a) of the Disclosure Schedule contains a true and complete
         list of each Benefit Plan and "employee benefit plan" (within the
         meaning of section 3(3) of ERISA, including, without limitation,
         multiemployer plans within the meaning of ERISA section 3(37)), stock
         purchase, stock option, severance, employment, change-in-control,
         fringe benefit, collective bargaining, bonus, incentive, deferred
         compensation and all other employee benefit plans, agreements,
         programs, policies or other arrangements, whether or not subject to
         ERISA (including any funding mechanism therefor now in effect or
         required in the future as a result of the transaction contemplated by
         this Agreement or otherwise), whether formal or informal, oral or
         written, legally binding or not, under which any employee or former
         employee of the Company has any present or future right to benefits or
         under which the Company has any
     
         <page>present or future liability. All such plans, agreements,
         programs, policies and arrangements shall be collectively referred to
         as the "Company Plans".
     
      c. With respect to each Company Plan, the Company has delivered to
         Purchaser a current, accurate and complete copy (or, to the extent no
         such copy exists, an accurate description) thereof.
      d. No Lien has arisen on the Assets by reason of Section 302 of ERISA,
         Section 412 of the Code or Title IV of ERISA.
      e. Except as set forth in Section 2.09(d) of the Disclosure Schedule, no
         individual shall accrue or receive additional benefits, service or
         accelerated rights to payments of benefits under any Benefit Plan, as
         defined in Section 280G of the Code, or become entitled to severance,
         termination allowance or similar payments as a direct result of the
         transactions contemplated by this Agreement.
      f. There are no controversies pending or, to the Knowledge of the Company,
         threatened between the Company and any of its employees which
         controversies would have a Material Adverse Effect. The Company is not
         a party to any collective bargaining agreement or other labor union
         Contract applicable to persons employed by the Company except as
         disclosed in Section 2.09(e) of the Disclosure Schedule. The Company
         has no knowledge of any strikes, slowdowns, work stoppages, lockouts or
         threats thereof by or with respect to any of the employees of the
         Company.
         Section 2.09(f) of the Disclosure Schedule
         lists the number of employees terminated by the Company at each site of
         employment of the Business in the 90-day period ending on the date
         hereof, and the date of such termination, with respect to each such
         termination which would be required to be taken into account in
         determining whether a "plant closing" or "mass layoff" subject to the
         Worker Adjustment and Retraining Notification Act (the "
         WARN
         ") could occur based on subsequent terminations; provided that this
         sentence shall not apply with respect to any site of employment at
         which sufficient employees have not been employed at any time in such
         90-day period for terminations of employment at such site to be subject
         to WARN.

 10. Real Property

     .

      b. Section 2.10(a) of the Disclosure Schedule contains a list of (i) each
         parcel of real property currently owned by the Company and (ii) each
         parcel of real property leased by the Company.
      c. The Company has good and marketable title to each parcel of real
         property described in clause (i) of paragraph (a) above free and clear
         of Liens, except for Permitted Liens or as disclosed in Section 2.10(b)
         of the Disclosure Schedule and has a valid and subsisting leasehold
         estate in the real properties referred to in clause (ii) of paragraph
         (a) above free and clear of Liens, except for Permitted Liens or as
         disclosed in Section 2.10(b) of the Disclosure Schedule. To the
         Knowledge of the Company, all of the Real Property Leases are valid,
         binding, and enforceable in accordance with their terms, and are in
         full force and effect as of the date hereof. To the Knowledge of the
         Company, except as disclosed in Section 2.10(b) of the
     
         <page>Disclosure Schedule there are no existing material defaults by
         the Company beyond any applicable grace periods under such leases and
         the Company has not received any notice of default under any of such
         leases.
     
      d. Without limiting the generality of the foregoing, as to leasehold
         estates under the Real Property Leases, the Company warrants that it
         has quiet and peaceful possession of each of the properties leased by
         it.
      e. To the Knowledge of the Company, the Real Property is not subject to
         any deferred or rollback taxes on account of any change in zoning or
         land use classification and, to the Knowledge of the Company, there are
         no pending assessments affecting the Real Property.
      f. Except as could not be reasonably expected to have a Material Adverse
         Effect, all water, sewer, gas, electric, telephone and drainage
         facilities and all other utilities required by law or for the present
         normal use and operation of the Business are all connected and
         operating pursuant to valid permits, are adequate to service the
         Business, and such facilities are connected by means of one or more
         public or private easements extending from a property line to one or
         more public streets, public rights-of-way or utility facilities.
      g. There are no pending or, to the Knowledge of the Company, threatened
         condemnation, eminent domain or similar proceedings affecting the Real
         Property or any portion thereof.
      h. The Company is not a "foreign person" within the meaning of Section
         1445 et seq. of the Internal Revenue Code of 1986, as amended.
      i. The mechanical equipment located in any improvements located on the
         Real Property, including but not limited to air conditioning and
         heating systems and the electrical and plumbing systems, are in
         sufficient condition to permit the operation of the Business as it is
         currently conducted.

 11. Tangible Personal Property

     . The Company is in possession of and has good title to, or has valid
     leasehold interests in or valid rights under Contract to use, all tangible
     personal property used in and individually or in the aggregate with other
     such property material to the Business or Condition of the Company, except
     for such tangible personal property sold, consumed or otherwise disposed of
     in the ordinary course of business since the Financial Statement Date. All
     tangible Assets, taken as a whole, are in sufficient condition to permit
     the operation of the Business as it is currently conducted.

 12. Contracts

     .

         Section 2.12(a) of the Disclosure Schedule
         (with paragraph references corresponding to those set forth below)
         contains a true and complete list of each of the following Contracts
         that constitute Assets as of the Effective Date:
          i.    <page>all Contracts (excluding Benefit Plans) providing for a
                commitment of employment or consultation services for a
                specified term and payments at any one time or in any one year
                in excess of One Hundred Thousand Dollars ($100,000);
          ii.   all Contracts with any Person containing any provision or
                covenant prohibiting or materially limiting the ability of the
                Company to engage in any business activity or compete with any
                Person;
          iii.  all Contracts relating to Indebtedness of the Company included
                as an Assumed Liability;
          iv.   all Contracts (other than this Agreement) providing for (A) the
                future disposition or acquisition of any assets or properties
                individually or in the aggregate material to the Business, other
                than dispositions or acquisitions in the ordinary course of
                business, and (B) any merger or other business combination;
          v.    all Contracts between the Company, on the one hand, and any
                Affiliate of the Company, on the other hand and which is
                included as an Assumed Liability;
          vi.   all Contracts (other than this Agreement) that limit or contain
                restrictions on the ability of the Company to incur Indebtedness
                or incur or suffer to exist any Lien, to purchase or sell any
                Assets, to change the lines of business in which it participates
                or engages or to engage in any merger or other business
                combination and which are included as Assumed Liabilities;
          vii.  all other Contracts that (A) involve the payment, pursuant to
                the terms of any such Contract, by or to the Company of more
                than One Hundred Thousand Dollars ($100,000) annually or (B)
                cannot be terminated within ninety (90) days after giving notice
                of termination without resulting in any material cost or penalty
                to the Company; and
          viii. all Real Property Leases.
     
      b. As of the Effective Date, each Contract required to be disclosed in
         Section 2.12(a) of the Disclosure Schedule, true and complete copies of
         which have been delivered to Purchaser, is in full force and effect and
         constitutes a legal, valid and binding agreement, enforceable in
         accordance with its terms, of the Company and, to the Knowledge of the
         Company, of each other party thereto; and except as disclosed in
         Section 2.12(b) of the Disclosure Schedule neither the Company nor, to
         the Knowledge of the Company, any other party to such Contract is in
         violation or breach of or default under any such Contract (or with
         notice or lapse of time or both, would be in violation or breach of or
         default under any such Contract) as of the Effective Date, the effect
         of which, individually or in the aggregate, could reasonably be
         expected to have a Material Adverse Effect.

 13. Licenses

     . As of the Effective Date, the Company has all Licenses required for the
     conduct of the Business as presently conducted (other than Licenses, the
     absence of which could not reasonably be expected to have a Material
     Adverse Effect). Except as set forth

     <page>on Section 2.13 of the Disclosure Schedule, each such License is
     valid, binding and in full force and effect as of the Effective Date.
     Except as set forth on Section 2.13 of the Disclosure Schedule, to the
     Knowledge of the Company, as of the Effective Date the Company is not in
     default (or with the giving of notice or lapse of time or both, would be in
     default) under any such License in any respect that could reasonably be
     expected to have a Material Adverse Effect. The Licenses listed in
     Section 2.13 of the Disclosure Schedule are not transferable.

 14. Affiliate Transactions

     . There is no Liability between the Company, on the one hand, and any
     officer, director or Affiliate of the Company, on the other, that will
     constitute an Assumed Liability.

 15. Environmental Matters

     . Except as disclosed in Section 2.15 of the Disclosure Schedule or as
     could not be reasonably expected to have a Material Adverse Effect, to the
     Knowledge of the Company:

      b. the Company holds and is in compliance with all Licenses which are
         required under applicable Environmental Laws for the Company to own and
         operate the Business (the "Environmental Permits") and will use
         commercially reasonable efforts to provide copies of such Environmental
         Permits to Purchaser and to facilitate the transfer of those
         Environmental Permits which are transferable to Purchaser;
      c. the Company and all real property owned, operated or leased by the
         Company are in compliance with applicable Environmental Laws;
      d. the Company has not been notified by any Governmental or Regulatory
         Authority or third party of any pending or threatened claim arising
         under Environmental Laws (an "Environmental Claim") against the
         Business or the Company in connection with the Business;
      e. the Company has not been notified by any Governmental or Regulatory
         Authority or third party of any pending claim that either the Business
         or the Company in connection with the Business may be a potential
         responsible party for environmental contamination or any Release of
         Hazardous Material, nor has the Company been notified that any site or
         facility now or previously owned or leased by the Company is listed or
         proposed for listing on the NPL or any similar state or local list of
         sites requiring investigation or clean-up;
      f. the Company in connection with the Business has not entered into or
         agreed to any consent decree or order with respect to or affecting the
         Assets relating to compliance with any Environmental Law or to
         investigation or cleanup of Hazardous Material under any Environmental
         Law;
      g. there are no aboveground or underground storage tanks located on, in or
         under any properties currently or formerly owned, operated or leased by
         the Company in connection with the Business or any predecessor of the
         Business or the Company in connection with the Business;
      h. <page>no Releases of Hazardous Material have occurred at, from, in, on,
         to or under any property currently or formerly owned, operated or
         leased by the Company in connection with the Business or any
         predecessor of the Business or the Company, and no Hazardous Material
         is present in, on or about or is migrating to or from any such property
         that could give rise to an Environmental Claim by a Governmental or
         Regulatory Authority or third party against the Business or the
         Company;
      i. neither the Company in connection with the Business, nor any
         predecessors thereof, has transported or arranged for the treatment,
         storage, handling, disposal or transportation of any Hazardous
         Substance to any location that could result in an Environmental Claim
         against or liability to the Business or the Company;
      j. there is no amount of asbestos, ureaformaldehyde material,
         polychlorinated biphenyl containing equipment or lead paint containing
         materials in, at or on any property owned, leased or operated by the
         Company in connection with the Business; and
      k. there have been no environmental investigations, studies, audits or
         tests with respect to any property currently or formerly owned, leased
         or operated by the Company in connection with the Business thereof
         which have not been delivered to Purchaser prior to execution of this
         Agreement.

 16. Labor Matters

     . To the Knowledge of the Company, the Company is in compliance in all
     material respects with all Laws respecting employment and employment
     practices, terms and conditions of employment and wages and hours.

 17. Brokers

     . Except for Deutsche Bank Securities Inc., whose fees, commissions and
     expenses are the sole responsibility of the Company, all negotiations
     relative to this Agreement and the transactions contemplated hereby have
     been carried out by the Company directly with Purchaser without the
     intervention of any other Person on behalf of the Company in such manner as
     to give rise to any valid claim by any Person against Purchaser for a
     finder's fee, brokerage commission or similar payment.

 18. Absence of Certain Changes

     . Except as set forth in Section 2.18 of the Disclosure Schedule, since the
     Financial Statement Date, the Business has been conducted in the ordinary
     course, and there has not been:

      b. any event, occurrence, state of circumstances or facts or change in the
         Company, the Assets or the Business that has had or that may be
         reasonably expected to have, either alone or together, a Material
         Adverse Effect;
      c. any change by the Company in its accounting principles, methods or
         practices other than changes required pursuant to GAAP or in the manner
         it keeps its books and records or any change by the Company of its
         current practices with regards to sales, receivables, payables or
         accrued expenses;
      d. the entering into of any Contract or other arrangement between the
         Company and any officer, director, stockholder or Affiliate of the
         Company; or
      e. <page>any (i) single commitment for capital expenditures that has not
         been performed prior to the Effective Date in excess of $1,000,000 for
         additions to property, plant, equipment or intangible capital assets,
         (ii)  commitments for capital expenditures that has not been performed
         prior to the Effective Date in an aggregate amount in excess of
         $5,000,000 for additions to property, plant, equipment or intangible
         capital assets or capital expenditures, (iii) sale, assignment,
         transfer, lease or other disposition of or agreement to sell, assign,
         transfer, lease or otherwise dispose of any asset or property outside
         the ordinary course of business having a value of $2,000,000 in the
         aggregate.

 19. Sufficiency of and Title to the Assets

     . Upon consummation of the transactions contemplated by this Agreement, the
     Company will have sold, assigned, transferred and conveyed to Purchaser,
     free and clear of all Liens, other than Permitted Liens, all of the Assets,
     which constitute all of the properties and assets now held or employed by
     the Company primarily in connection with the Business (other than the
     Excluded Assets).

 20. Insurance

. As of the Effective Date, the assets, properties and operations of the
Business are insured under various policies of insurance, all of which are
described in Section 2.20 of the Disclosure Schedule, which discloses for each
policy the type of coverage and the amounts of coverage. As of the Effective
Date, all such policies are in full force and effect, no notice of cancellation
has been received, and there is no existing material default, or event which the
giving of notice or lapse of time or both, would constitute a material default,
by any insured thereunder.



REPRESENTATIONS AND WARRANTIES OF PURCHASER AND STN

Purchaser and STN hereby, jointly and severally, represent and warrant to the
Company as follows as of the Effective Time and as of the Closing Date, except,
to the extent any such representation or warranty is made as of a specified date
earlier than the Closing Date, such earlier date:

 1. Existence

    . Purchaser is a corporation duly organized, validly existing and in good
    standing under the Laws of the State of Nevada. STN is a corporation duly
    organized, validly existing and in good standing under the Laws of the State
    of Nevada. Each of Purchaser and STN has full corporate power and authority
    to execute and deliver this Agreement, to perform its obligations hereunder
    and to consummate the transactions contemplated hereby.

 2. Authority

    . The execution and delivery by Purchaser and STN of this Agreement, and the
    performance by Purchaser and STN of their respective obligations hereunder,
    have been duly and validly authorized by the respective boards of directors
    of Purchaser and STN, no other corporate action on the part of Purchaser or
    STN or their respective shareholders being necessary. This Agreement has
    been duly and validly executed and delivered by each of Purchaser and STN
    and constitutes a legal, valid and binding obligation of each of Purchaser
    and STN enforceable against each of them in accordance with its terms,
    except to the extent such enforceability (a) may be limited by bankruptcy,
    insolvency, reorganization,

    <page>moratorium or other similar laws relating to creditors' rights
    generally and (b) is subject to general principles of equity.

 3. No Conflicts

    . The execution and delivery by each of Purchaser and STN of this Agreement
    do not and the consummation of the transactions contemplated hereby will
    not:

     b. conflict with or result in a violation or breach of any of the terms,
        conditions or provisions of the articles of incorporation (or other
        comparable corporate charter document) of Purchaser or STN, as
        applicable;
     c. subject to obtaining the consents, approvals and actions, making the
        filings and giving the notices disclosed in Section 3.04 of the
        Disclosure Schedule, conflict with or result in a violation or breach of
        any term or provision of any Law or Order applicable to Purchaser or STN
        or any of the Assets (other than such conflicts, violations or breaches
        which could not in the aggregate reasonably be expected to adversely
        affect the validity or enforceability of this Agreement); or
     d. except as could not, individually or in the aggregate, reasonably be
        expected to adversely affect the ability of Purchaser or STN to
        consummate the transactions contemplated hereby or to perform its
        obligations hereunder, (i) conflict with or result in a violation or
        breach of, (ii) constitute (with or without notice or lapse of time or
        both) a default under, (iii) require Purchaser or STN to obtain any
        consent, approval or action of, make any filing with or give any notice
        to any Person as a result or under the terms of, or (iv) result in the
        creation or imposition of any Lien upon Purchaser or STN or any of their
        respective assets or properties under, any Contract or License to which
        Purchaser or STN is a party or by which any of their respective assets
        and properties is bound.

 4. Governmental Approvals and Filings

    . Except as disclosed in Section 3.04 of the Disclosure Schedule, no
    consent, approval, action, order or authorization of, or registration,
    declaration or filing with or notice to any Governmental or Regulatory
    Authority on the part of Purchaser or STN is required in connection with the
    execution, delivery and performance of this Agreement or the consummation of
    the transactions contemplated hereby, except where the failure to obtain any
    such consent, approval or action, to make any such filing or to give any
    such notice could not reasonably be expected to adversely affect the ability
    of Purchaser or STN to consummate the transactions contemplated by this
    Agreement or to perform its obligations hereunder.

 5. Legal Proceedings

    . There are no Orders outstanding and no Actions or Proceedings pending or,
    to the Knowledge of Purchaser or STN, as applicable, threatened against,
    relating to or affecting Purchaser or STN, as the case may be, which could
    reasonably be expected to result in the issuance of an Order restraining,
    enjoining or otherwise prohibiting or making illegal the consummation of any
    of the transactions contemplated by this Agreement.

 6. Brokers

    . Except for Wasserstein Perella & Co., whose fees, commissions and expenses
    are the sole responsibility of Purchaser and/or STN, all negotiations
    relative to this Agreement and the transactions contemplated hereby have
    been carried out by Purchaser and

    <page>STN without the intervention of any Person on behalf of Purchaser or
    STN in such manner as to give rise to any valid claim by any Person against
    the Company for a finder's fee, brokerage commission or similar payment.

 7. Financing

    . As of the Effective Date, Purchaser has sufficient cash and/or available
    credit facilities (and has provided the Company with evidence thereof) to
    pay the Purchase Price and to make all other necessary payments of fees and
    expenses in connection with the transactions contemplated by this Agreement.

 8. Purchaser's Gaming Licenses

. STN and its directors and executive officers are currently licensed or hold
findings of suitability to conduct gaming activities in the State of Nevada.



COVENANTS OF THE COMPANY AND PARENT

The Company and Parent covenant and agree with Purchaser that, at all times from
and after the Effective Date until the Closing, and in the case of Sections 4.06
and 4.09 for the period set forth therein, Parent and the Company will, and
Parent will cause the Company to, comply with all covenants and provisions of
this Article IV, except to the extent Purchaser may otherwise consent in
writing.

 1.  Regulatory and Other Approvals

     . The Company will, as promptly as reasonably practicable (a) take all
     commercially reasonable steps necessary or desirable to obtain all
     consents, approvals, actions, orders or authorizations of, or make all
     registrations, declarations or filings with and give all notices to
     Governmental or Regulatory Authorities or any other Person required of the
     Company to consummate the transactions contemplated hereby (including,
     without limitation, the Required Consents), (b) provide such other
     information and communications to such Governmental or Regulatory
     Authorities or other Persons as such Governmental or Regulatory Authorities
     or other Persons may reasonably request in connection therewith and
     (c) provide reasonable cooperation to Purchaser in connection with the
     performance of its obligations under Sections 5.01 and 5.02 below. The
     Company will provide, or cause to be provided, notification to Purchaser
     when any such consent, approval, action, order, authorization,
     registration, declaration, filing or notice referred to in clause (a) above
     is obtained, taken, made or given, as applicable, and will advise Purchaser
     of any communications (and, unless precluded by Law, provide copies of any
     such communications that are in writing) with any Governmental or
     Regulatory Authority or other Person regarding any of the transactions
     contemplated by this Agreement.

 2.  HSR Filings

     . In addition to and not in limitation of the Company's covenants contained
     in Section 4.01 above, the Company will (a) take promptly all actions
     necessary to make the filings required of the Company or its Affiliates
     under the HSR Act, (b) comply at the earliest practicable date with any
     request for additional information received by the Company or its
     Affiliates from the Federal Trade Commission or the Antitrust Division of
     the Department of Justice pursuant to the HSR Act and (c) cooperate with
     Purchaser in

     <page>connection with Purchaser's filing under the HSR Act and in
     connection with resolving any investigation or other inquiry concerning the
     transactions contemplated by this Agreement commenced by either the Federal
     Trade Commission or the Antitrust Division of the Department of Justice or
     state attorneys general.

 3.  Investigation by Purchaser

     . The Company will (a) provide Purchaser and its officers, employees,
     counsel, accountants, financial advisors, consultants and other
     representatives (together, "Representatives") with full access, upon
     reasonable prior notice and during normal business hours, to all officers,
     employees, agents and accountants of the Company and its Assets and Books
     and Records, but only to the extent that such access does not unreasonably
     interfere with the business operations of the Company and (b) furnish
     Purchaser and such other Persons with all such information and data
     (including, without limitation, copies of Contracts, Benefit Plans and
     other Books and Records) concerning the business and operations of the
     Company as Purchaser or any of such other Persons reasonably may request in
     connection with such investigation, except to the extent that furnishing
     any such information or data would violate any Law, Order, Contract or
     License applicable to the Company or by which any of its Assets is bound.

 4.  Conduct of Business

     . Subject to Section 4.05 below, the Company will conduct business only in
     the ordinary course consistent with past practice and shall:

      b. take all actions to be in compliance with, and to maintain the
         effectiveness of, all Licenses;
      c. preserve the goodwill of those of its suppliers, customers and
         distributors having material business relationships with the Business,
         unless such failure to preserve such goodwill would not be commercially
         unreasonable;
      d. maintain policies of insurances with substantially the same insurance
         coverage as exists as of the Effective Date against loss or damage to
         the Assets;
      e. use commercially reasonable efforts to maintain the Assets, in the
         aggregate, in a condition comparable to their current condition,
         reasonable wear, tear and depreciation excepted, and except for Assets
         disposed of, sold or consumed in the ordinary course of business in
         accordance with Section 4.05(a) below; and
      f. unless precluded by law, notify Purchaser in writing if to the
         Knowledge of the Company there is any event, condition or circumstance,
         or group of actions, events, conditions or circumstances, that could
         reasonably be expected to have a Material Adverse Effect, provided that
         nothing contained herein shall be deemed to require the Company to
         disclose any information that is privileged.

 5.  Certain Restrictions

     . The Company shall not:

      b. other than in the ordinary course of business, acquire, lease, dispose
         of or otherwise transfer, any Assets;
      c. <page>engage with any Person in any merger or other business
         combination;
      d. amend or modify in any material respect or terminate any material
         Contract that could be reasonably expected to have a Material Adverse
         Effect;
      e. make any material changes in the Company's staffing levels that could
         be reasonably expected to have a Material Adverse Effect;
      f. without Purchaser's prior written approval, which approval shall not be
         unreasonably withheld, materially increase the salary, bonus or other
         compensation of any of the Company's current employees that are
         department heads of the Business, other than pursuant to bonus plans
         that have been approved prior to the Effective Date, increases pursuant
         to employment agreements entered into prior to the Effective Date and
         increases consistent with past practices in an amount not to exceed
         five percent (5%) of the applicable employee's most recent annual
         salary and bonus;
      g. enter into any Contract to do or engage in any of items listed in
         clauses (a) through (e) above;
      h. except as expressly permitted elsewhere in this Agreement, enter into
         or commit or propose to enter into any Contract obligating the Company
         to make payments thereunder in excess of $100,000 in any twelve-month
         period that cannot be cancelled upon thirty days notice; or
      i. amend its articles of incorporation or bylaws in any manner that would
         have an adverse effect on the transactions contemplated hereby.

 6.  Transition Period.
      b. Each of the Company and Parent will, beginning at the Effective Date
         and for a period of twelve (12) months after the Transfer Time, upon
         reasonable request from Purchaser and the sole cost and expense of
         Purchaser, promptly provide Purchaser any and all information regarding
         the Assets and the Business, including but not limited to financial,
         accounting, tax and related data, reasonably necessary for the
         preparation by Purchaser of applications, reports and filings with any
         Governmental or Regulatory Authority.
      c. Each of the Company and Parent will, following the Effective Date and
         at the sole cost and expense of Purchaser, provide reasonable
         assistance to Purchaser with respect to the transfer of the Assets,
         including, without limitation, the transition and integration of
         payroll and benefit processing, accounting systems and other similar
         administrative systems and software systems constituting Assets. In
         addition, the Company and Parent will reasonably cooperate with
         Purchaser with respect to any permitted transfer of any rating
         experience with respect to unemployment and workers' compensation, and
         such other processes and procedures with respect to the operation of
         the Business as Purchaser may reasonably request.

 7.  No Acquisition Negotiation

     . From and after the Effective Date, neither the Company nor Parent shall,
     directly or indirectly, through any officer, director, employee, financial
     advisor, representative or agent of such party (i) solicit, initiate, or
     encourage (including by way of furnishing information) or take any other
     action to facilitate knowingly any inquiries

     <page>or proposals that constitute, or could reasonably be expected to lead
     to, a proposal or offer for a merger, consolidation, business combination,
     sale of substantial assets, sale of shares of capital stock (including,
     without limitation, by way of a tender or exchange offer) or similar
     transaction involving the Company or the Business, other than the
     transactions contemplated by this Agreement (an "Acquisition Proposal"),
     (ii) engage in negotiations or discussions with any person (or group of
     persons) other than Purchaser or its affiliates (a "Third Party")
     concerning, or provide any non-public information to any person or entity
     relating to, any Acquisition Proposal, (iii) continue any prior discussions
     or negotiations with any Third Party concerning any Acquisition Proposal or
     (iv) accept, or enter into any agreement concerning, any Acquisition
     Proposal with any Third Party or consummate any Acquisition Proposal other
     than as contemplated by this Agreement.

 8.  Fulfillment of Conditions

     . The Company (a) will execute and deliver at the Closing each certificate,
     document and instrument that the Company is hereby required to execute and
     deliver as a condition to Closing, (b) will take all commercially
     reasonable steps necessary or desirable and proceed diligently and in good
     faith (i) to satisfy each condition to the obligations of Purchaser
     contained in this Agreement and (ii) to consummate all of the transactions
     contemplated by this Agreement, and (c) will not take or fail to take any
     action that could reasonably be expected to result in the nonfulfillment of
     any obligation of the Company or Purchaser contained in this Agreement.

 9.  Noncompetition

     .

     Term
     . The Company and Parent hereby covenant with Purchaser that from the
     Closing Date until the date that is three (3) years following the Closing
     Date, none of the Company, Parent or their respective subsidiaries shall
     (except as otherwise specifically permitted herein), directly or
     indirectly, for their own account, or as a partner, member, advisor or
     agent of any partnership or joint venture, or as a trustee, officer,
     director, shareholder, advisor or agent of any corporation, trust, or other
     business organization or entity, own, manage, join, participate in,
     encourage, support, finance, be engaged in, have an interest in, give
     financial assistance or advice to, permit Parent's name to be used in
     connection with or be concerned in any way in the ownership, management,
     operation or control of any Gaming Business within a twenty-five (25) mile
     radius of the location of the Business (excluding any Gaming Business
     within (A) the Las Vegas Strip (which is defined as that area bounded by
     Paradise Road and straight extensions thereof on the East, Charleston
     Boulevard on the North, I-15 on the West, and Sunset Road on the South), or
     (B) Downtown Las Vegas (which is defined as that area bounded by Eastern
     Avenue and straight extensions thereof on the East, I-515 (U.S. Highway
     93/95) on the North, I-15 on the West, and Charleston Boulevard on the
     South)) other than a Currently Existing Gaming Operation (as such
     operations may be expanded from time to time)
     provided
     that (i) such entity is acquired by or becomes affiliated with Parent or
     its subsidiaries as a result of a transaction between an entity that has
     assets other than such Currently Existing Gaming Operation (the "
     Competing Group
     ") and Parent or such subsidiary and (ii) either (A) EBITDA of such
     operation for the immediately preceding four fiscal quarters shall not be
     greater than 30% of the consolidated EBITDA of the Competing Group for the
     immediately preceding four fiscal quarters or (B) Parent or the Competing
     Group pays Purchaser an amount equal to $10 million no later than ten (10)
     Business Days following consummation of the transaction between Parent
     
     <page>and the Competing Group. For purposes of this Agreement, "Currently
     Existing Gaming Operation" shall mean a gaming operation that is owned or
     operated by third parties prior to the acquisition of ownership or
     commencement of operations thereof by the Company, Parent or their
     Affiliates, and "Gaming Business" shall mean the operation of an
     establishment engaged in unrestricted gaming, as such term is defined by
     the Commission as of the date hereof. Each of the Company and Parent also
     hereby covenants that it shall not, for a period of eighteen (18) months
     after the Closing Date, solicit or encourage any employee (other than a
     Retained Employee), agent, consultant or independent contractor of
     Purchaser to terminate or curtail his or her relationship with Purchaser.
     
     Remedies
     . The parties agree that the remedy of the Purchaser at law for any actual
     or threatened breach of this
     Section 4.09
     by the Company or Parent would be inadequate and that, in the event of such
     actual or threatened breach, in addition to any other remedy available to
     it, Purchaser shall be entitled to specific performance hereof, injunctive
     relief, or both, by temporary or permanent injunction or other appropriate
     judicial remedy, writ or order. The remedies provided for in this
     Section 4.09
     are non-exclusive and are in addition to each other and to any other remedy
     available elsewhere in this Agreement or available generally at law or in
     equity.
     Divisibility
     . If any portion of this
     Section 4.09
     is held to be unreasonable, arbitrary or against public policy, provisions
     of this
     Section 4.09
     shall be considered divisible both as to time and as to geographical areas;
     and each month of each year of the specified period shall be deemed to be a
     separate period of time. In the event any court determines the specified
     time period or geographical area to be unreasonable, arbitrary or against
     public policy, the lesser time period or geographical area which is
     determined to be reasonable, non-arbitrary and not against public policy
     may be enforced. Notwithstanding the foregoing, the Company and Parent
     agree to honor the terms of this
     Section 4.09
     for the time periods and areas specified herein and not to contest the
     enforceability of such periods or areas.
     Permitted Ownership
     . Notwithstanding any language to the contrary contained in this
     Section 4.09
     , it shall be permissible for the Company and Parent to own stock or
     securities of any company which may be deemed competitive with Purchaser
     providing such shares or securities held by the Company or Parent are
     issued by a company listed on a national securities exchange or the NASDAQ
     Automated Quotation System and represent less than a five percent (5%)
     interest in such company.

 10. Title Insurance
      b. .
      c. On the Closing Date, the Company shall, at the Company's expense
         (except as provided hereinafter), cause to be issued and delivered to
         Purchaser a policy of title insurance (the "Title Policy") with respect
         to the Real Property and conforming to the following specifications:
          i.    The form of the policy will be ALTA Owner's Policy Form B 1970
                (amended 10/17/70) or the current approved form for the
                jurisdiction in which the Real
         
                <page>Property is located, with an endorsement deleting any
                exclusion or exception for creditors' rights;
         
          ii.   The Title Policy will be issued by First American Title
                Insurance Company (the "Title Company");
          iii.  The insured will be Purchaser;
          iv.   The Title Policy shall be in an amount equal to that portion of
                the Purchase Price allocated to the Real Property;
          v.    The Title Policy will be dated concurrent with or subsequent to
                the Closing;
          vi.   There will be no exceptions to coverage other than the Permitted
                Liens. Without limiting the generality of the foregoing
                provisions hereof, the Title Policy shall not contain any
                exceptions with respect to:
                 A. Rights or claims of parties in possession other than
                    tenants, as tenants only, under the leases and subleases
                    described in Sections 1.01(a)(ii)(A) and 1.01(a)(ii)(B) of
                    the Disclosure Schedule;
                 B. Encroachments, overlaps, boundary line disputes or any other
                    matters which would be disclosed by an accurate survey and
                    inspection;
                 C. Easements or claims of easements not shown by the public
                    records;
                 D. Any lien, or right to a lien, for services, labor or
                    materials heretofore or hereafter furnished; and
                 E. Any other exceptions which may be designated or included as
                    standard exceptions in the area where the Real Property is
                    located;
         
          vii.  The Title Policy, at Purchaser's request and expense, shall
                contain a zoning endorsement in the form of ALTA Form 3.1
                showing the zoning classification of the Real Property and
                confirming that the current use of the Real Property is in
                conformance with the applicable zoning laws and use
                restrictions;
          viii. The Title Policy, at Purchaser's request, will contain an
                assignment endorsement whereby the insurer agrees to consent to
                the assignment of the policy to, and to issue without charge an
                endorsement to the policy to show as an insured under the
                policy, any of the following: (i) any successor to Purchaser, by
                dissolution, liquidation, merger, consolidation or
                reorganization; (ii) any stockholder of Purchaser to whom the
                Real Property, or any part thereof, is distributed; and (iii)
                any Affiliate of Purchaser, including any entity controlled by,
                in control of or under common control with Purchaser and to whom
                an interest in the Real Property, or any part thereof, is
                transferred by Purchaser. In the event that the Real Property,
                or any part thereof, consists of more than
         
                <page>one parcel, the Title Policy shall, at Purchaser's
                request, contain an affirmative statement of insurance to the
                effect that all parcels of land constituting the Real Property,
                or such part thereof, are contiguous. The policy also shall
                contain such other affirmative statements of insurance and
                endorsements (for example, but not by way of limitation, an
                "access endorsement") as Purchaser may reasonably require; and
         
          ix.   The fee or premium for any endorsements to the Title Policy
                whether identified in this Section 4.10 or otherwise requested
                by Purchaser, shall be for the account of and paid by Purchaser.

     (b) The Company shall within ten (10) days after the date hereof deliver to
     Purchaser (i) a current commitment from the Title Company setting forth the
     basis upon which the Title Company is willing to insure title to the Real
     Property (the " Title Commitment"), and all documents referenced in
     Schedule B thereto, and (ii) a copy of each survey (the "Survey") of each
     parcel of the Real Property in the Company's possession, which Purchaser
     acknowledges and agrees shall be delivered without any representation or
     warranty of any kind as to the accuracy or completeness thereof by the
     Company or Parent. The cost of any survey work performed or ordered by the
     Company prior to the date hereof shall be paid for by the Company. If
     Purchaser requires any revisions or updates to the Survey delivered by the
     Company or requires a new survey, all such work shall be at the cost and
     expense of Purchaser. If the Title Commitment or the Survey discloses any
     liens, easements, restrictions, reservations or other defects or any other
     matters objectionable to Purchaser ("Title Objections"), other than
     Permitted Liens, Purchaser shall advise the Company of the same in writing
     within ten (10) days after last receipt by Purchaser of the Title
     Commitment (with all documents referred to in Schedule B thereto) and the
     Survey (as revised or updated as may be required by Purchaser within 30
     days after receipt of the Title Commitment and Survey). Matters not
     objected to by Purchaser within said period shall be deemed to be
     additional Permitted Liens. As to any Title Objections, the Company may,
     but shall not be obligated to, remedy such matters as are susceptible of
     being remedied and shall, within ten (10) days after Purchaser gives the
     Company notice of its Title Objections, deliver written notice to Purchaser
     of those Title Objections which it shall remedy and those which it shall
     not remedy. Unless Purchaser elects to terminate this Agreement in
     accordance with clause 4.10(b)(y) below, the Company shall, as a condition
     to Purchaser's obligation to close hereunder, deliver to Purchaser a Title
     Commitment and Survey revised to reflect that any Title Objections which
     the Company has committed to remedy have been remedied to Purchaser's
     reasonable satisfaction. If the Company elects not to remedy any Title
     Objection, Purchaser shall have the option, which it shall exercise in
     writing within ten (10) days of its receipt of the written notice from the
     Company, of (x) consummating the transaction contemplated hereby and
     accepting such title as the Company holds, without change in or to the
     terms hereof, unless such matters are encumbrances or liens for an
     ascertainable amount, in which case the Company shall pay the amount
     thereof to Purchaser in cash at the Closing, or (y) terminating this
     Agreement and receiving a refund of all monies deposited hereunder. If
     Purchaser fails to deliver the written notice required in the immediately
     preceding sentence within the period prescribed thereby, such failure shall
     be deemed an irrevocable election by Purchaser to proceed to close the
     purchase and sale contemplated by this Agreement in accordance with clause
     4.10(b)(x) above.

 11. <page>Delivery of Disclosure Schedule and Diligence Materials

     . Within five (5) Business Days following the Effective Date (the "Delivery
     Period"), the Company shall deliver an initial draft of the Disclosure
     Schedule (including without limitation Section 6.07 of the Disclosure
     Schedule) and copies of all documents referenced therein to Purchaser,
     provided, however, that to the extent that the Company fails to deliver the
     Disclosure Schedule (or any material portion thereof or any document
     referenced therein) prior to the expiration of the Delivery Period, such
     failure shall not constitute a breach of this Agreement for the purposes of
     Section 12.01 unless the Company thereafter fails to deliver the Disclosure
     Schedule (or any material portion thereof or document referenced therein
     not previously provided to Purchaser) within three (3) Business Days
     following the expiration of the Delivery Period. In addition, the Company
     shall also deliver to Purchaser any other agreements or documents relating
     to the Business or the Levy Agreements and Land reasonably requested by
     Purchaser.

 12. No Solicitation

. For a period of twelve (12) months following the Closing Date, Parent, the
Company and their respective Affiliates shall refrain from, either alone or in
conjunction with any other Person, directly or indirectly, soliciting for hire
any employee of Purchaser or any Affiliate of Purchaser; provided, however, that
the Company shall not be prohibited from soliciting for employment any Person
whose employment with Purchaser or any of its Affiliates terminated prior to
such solicitation or any Retained Employee.



COVENANTS OF PURCHASER

Purchaser covenants and agrees with the Company that, at all times from and
after the date hereof until the Closing and, in the case of Sections 5.04, 5.05,
5.06, 5.07, 5.08 and 5.10 below, thereafter, Purchaser will comply with all
covenants and provisions of this Article V, except to the extent the Company may
otherwise consent in writing.

 1.  Regulatory and Other Approvals

     . Purchaser will as promptly as practicable (a) take all steps necessary or
     desirable to obtain all consents, approvals, actions, Licenses, orders or
     authorizations of, or make all registrations, declarations or filings with
     and give all notices to Governmental or Regulatory Authorities or any other
     Person required of Purchaser to consummate the transactions contemplated
     hereby and will diligently and in good faith strive to obtain the same
     including, without limitation, making all necessary filings under the HSR
     Act with the Federal Trade Commission and the Department of Justice no
     later than three (3) Business Days following the expiration of the
     Diligence Period and making all necessary filings with the Commission no
     later than five (5) Business Days following the expiration of the Diligence
     Period, (b) provide such other information and communications to such
     Governmental or Regulatory Authorities or other Persons as such
     Governmental or Regulatory Authorities or other Persons may request in
     connection therewith and (c) provide cooperation to the Company in
     connection with the performance of their obligations under Sections 4.01
     and 4.02 above. The parties acknowledge and agree that so long as Purchaser
     complies with clauses (a) and (b) of the foregoing sentence, any failure or
     refusal by the Commission to approve the transactions contemplated by this
     Agreement shall not be deemed to be a breach of the obligations of
     Purchaser or Parent hereunder; provided that nothing contained

     <page>herein shall limit the obligations of Purchaser to comply with any
     other covenant or agreement contained in this Agreement or shall relieve
     Purchaser from liability for any breach of a representation or warranty
     contained in this Agreement. Purchaser will provide prompt written
     notification to the Company when any such consent, approval, action, order,
     authorization, registration, declaration, filing or notice referred to in
     clause (a) above is obtained, taken, made or given, as applicable, and will
     advise the Company of any communications (and, unless precluded by Law,
     provide copies of any such communications that are in writing) with any
     Governmental or Regulatory Authority or other Person regarding any of the
     transactions contemplated by this Agreement.

 2.  HSR Filings

     . In addition to and without limiting Purchaser's covenants contained in
     Section 5.01 above, Purchaser will (a) take promptly all actions necessary
     to make the filings required of Purchaser or its Affiliates under the HSR
     Act and in any event no later than three (3) Business Days following the
     expiration of the Diligence Period, (b) comply at the earliest practicable
     date with any request for additional information received by Purchaser or
     its Affiliates from the Federal Trade Commission or the Antitrust Division
     of the Department of Justice pursuant to the HSR Act and (c) cooperate with
     the Company in connection with the Company's filing under the HSR Act and
     in connection with resolving any investigation or other inquiry concerning
     the transactions contemplated by this Agreement commenced by either the
     Federal Trade Commission or the Antitrust Division of the Department of
     Justice or state attorneys general. Purchaser shall pay the filing fee, if
     any, required under the HSR Act.

 3.  Investigation by the Company

     . Purchaser will provide the Company and their respective Representatives
     with such documentation, data and other information as the Company may
     reasonably request in order to verify Purchaser's representations and
     warranties set forth in Section 3.07 above, but only to the extent that
     furnishing any such documentation, data or information would not violate
     any Law, Order, Contract or License applicable to Purchaser.

 4.  No Solicitation

     . Purchaser will, for a period of eighteen (18) months following the
     Closing Date, except as expressly permitted or required by Article IX of
     this Agreement, refrain from, either alone or in conjunction with any other
     Person, directly or indirectly, through its present of future Affiliates,
     soliciting for hire any employee of the Company or any Affiliate of the
     Company; provided, however, that Purchaser shall not be prohibited from
     soliciting for employment any Person whose employment with the Company or
     any of its Affiliates terminated prior to such solicitation.

 5.  Collection of Gaming Chips and Tokens

     . Purchaser shall redeem, in its capacity as the Company's agent if
     Purchaser has not elected to acquire such chips and tokens pursuant to
     Section 1.01(b)(ix) hereof, any gaming chips or tokens (from any series in
     use as of or prior to the Transfer Time) of the Company relating to the use
     and operation of the Business, which are presented by patrons of the
     Business or Purchaser for payment within the applicable Nevada statutory
     time periods for such redemptions. The Company's gaming chips and tokens
     redeemed by Purchaser shall be reimbursed, at Purchaser's election, as
     often as weekly for the first 30 Business Days following the Closing Date,
     and thereafter as often as monthly, by the Company, upon delivery by
     Purchaser to the Company of such gaming chips and tokens being

     <page>redeemed. The Company agrees to make arrangements for the additional
     redemption of its gaming chips and tokens as may be required by Nevada law.

 6.  Baggage

     . At the Transfer Time, an authorized representative of the Company shall
     perform the following functions for all baggage, trunks and other property
     that was checked and placed in the care of the Company: (i) seal all pieces
     of baggage with tape: (ii) prepare an inventory ("Inventoried Baggage") of
     such items indicating the check number applicable thereto; and (iii)
     deliver the Inventoried Baggage to an authorized representative of
     Purchaser and secure a receipt for the Inventoried Baggage. Thereafter,
     Purchaser shall be responsible for such Inventoried Baggage, provided that
     the Company shall be liable to the owners of such Inventoried Baggage with
     respect to any missing or damaged contents of such Inventoried Baggage and
     such liability shall be a Retained Liability for the purposes of this
     Agreement to the extent that Purchaser is able to prove that such contents
     were missing or damaged prior to the Transfer Time.

 7.  Safe Deposits

     . Safe deposit boxes in use by customers at the Transfer Time will be
     sealed in a reasonable manner mutually agreeable to Purchaser and the
     Company. At the Transfer Time, Purchaser and the Company shall designate in
     writing their initial safe deposit representatives. Representatives of
     Purchaser are to be present when a seal is broken. The Company will have no
     further responsibility for seals broken without the presence of the
     Company's representative. Purchaser will have no responsibility for loss or
     theft from a safe deposit box whose seal was broken in the presence of the
     Company representative. The Company will make a representative available
     within one (1) hour after Purchaser notifies a person or persons whom the
     Company will from time to time designate. All safe deposit keys,
     combinations and records shall be delivered at the Transfer Time to
     Purchaser.

 8.  Valet Parking

     . At the Transfer Time, an authorized representative of the Company shall
     perform the following functions for all motor vehicles that were checked
     and placed in the care of the Company: (i) mark all motor vehicles with a
     sticker or tape; (ii) prepare a report with respect to any damages to such
     vehicles; (iii) prepare an inventory of such vehicles ("Inventoried
     Vehicles") indicating the check number applicable thereto; and (iv)
     transfer control of the Inventoried Vehicles to an authorized
     representative of Purchaser and secure a receipt for the Inventoried
     Vehicles. Thereafter, Purchaser shall be responsible for the Inventoried
     Vehicles, provided that the Company shall be liable to the owners of such
     Inventoried Vehicles with respect to any damages occurring as a result of
     actions taken by the Company and its employees prior to the Transfer Time
     (including, without limitation, damages (as a result of actions taken by
     the Company and its employees) set forth in the damage report) or items
     missing from or damaged in such Inventoried Vehicles and such liability
     shall be a Retained Liability for the purposes of this Agreement, to the
     extent that Purchaser is able to prove that such items were missing or
     damaged prior to the Transfer Time.

 9.  Fulfillment of Conditions

     . Purchaser (a) will execute and deliver at the Closing each certificate,
     document and instruments that Purchaser is hereby required to execute and
     deliver as a condition to the Closing, (b) will as promptly as practicable
     affirmatively take all steps necessary or desirable and proceed diligently
     and in good faith (i) to satisfy each other condition to the obligations of
     the Company contained in this Agreement and (ii) to consummate

     <page>all of the transactions contemplated in this Agreement, and (c) will
     not take or fail to take any action that could reasonably be expected to
     result in the nonfulfillment of any obligation of the Company or Purchaser
     contained in this Agreement.

 10. Return of Books and Records

     . Following the Closing Date, upon the request of the Company, Purchaser
     shall return to the Company all Books and Records relating to the Company
     that are not used primarily in the conduct of the Business, including,
     without limitation, the Books and Records relating to the businesses of
     Parent or its Affiliates (other than the Company).

 11. Parent's Gaming Compliance Program

. Purchaser, STN and their respective executive officers, directors and
principal stockholders shall fully cooperate with any background investigation
with respect to each of them required to be conducted by Parent pursuant to its
Gaming Compliance Program to the extent required by the Commission.



CONDITIONS TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser hereunder to purchase the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Purchaser in its sole
discretion):

 1.  Representations and Warranties

     . The representations and warranties made by the Company and Parent in this
     Agreement shall be true and correct, in all respects, on and as of the
     Closing Date as though made on and as of the Closing Date or, in the case
     of representations and warranties made as of a specified date earlier than
     the Closing Date, on and as of such earlier date, except in each case as
     could not, either individually or in the aggregate, reasonably be expected
     to have a Material Adverse Effect; provided, however, that for the purposes
     of determining the accuracy of such representations and warranties, all
     "Material Adverse Effect" qualifications and other materiality
     qualifications, and any similar qualifications, contained in such
     representations and warranties shall be disregarded.

 2.  Performance

     . The Company and Parent shall have performed and complied with the
     agreements, covenants and obligations required by this Agreement to be so
     performed or complied with by the Company, as the case may be, at or before
     the Closing, except in each case as could not, individually or in the
     aggregate, reasonably be expected to have a Material Adverse Effect.

 3.  Officers' Certificates

     . The Company and Parent shall have delivered to Purchaser a certificate,
     dated the Closing Date and executed in the name and on behalf of the
     Company by an executive officer of the Company and on behalf of the Parent
     by an executive officer of the Parent, substantially in the form and to the
     effect of Exhibit C hereto, and certificates, dated the Closing Date and
     executed by the Secretary of the Company and the Secretary of Parent,
     substantially in the form and to the effect of Exhibit D hereto.

 4.  <page>Orders and Laws

     . There shall not be in effect at the time of Closing any Order or Law
     restraining, enjoining or otherwise prohibiting or making illegal the
     consummation of any of the transactions contemplated by this Agreement.

 5.  Regulatory Consents and Approvals

     . All consents, approvals, actions, Licenses, orders or authorizations of,
     all registrations, declarations or filings with and all notices to any
     Governmental or Regulatory Authority necessary to permit Purchaser and the
     Company to perform their respective obligations under this Agreement and to
     consummate the transactions contemplated hereby shall have been duly
     obtained, made or given and shall be in full force and effect, and all
     terminations or expirations of waiting periods imposed by any Governmental
     or Regulatory Authority necessary for the consummation of the transactions
     contemplated by this Agreement, including under the HSR Act, shall have
     occurred, except for such consents, approvals, actions, orders or
     authorizations the failure of which to obtain could not be reasonably
     expected to have a Material Adverse Effect.

 6.  Deliveries

     . The Company shall have delivered to Purchaser the General Assignment and
     other Assignment Instruments.

 7.  Required Consents

     . The third party consents listed in Section 6.07 of the Disclosure
     Schedule shall have been obtained and shall not have been revoked.

 8.  Title Insurance

     . Purchaser shall have received a title policy on substantially the same
     terms as the title commitment described in Section 4.10 hereof.

 9.  Absence of Material Adverse Effect

     . Since the date hereof, there shall not have occurred any Material Adverse
     Effect or any events or series of events that constitute a Material Adverse
     Effect.

 10. Cure of Open Diligence Matters

. The Company shall have cured all Open Diligence Matters to the reasonable
satisfaction of Purchaser.



CONDITIONS TO OBLIGATIONS OF THE COMPANY

The obligations of the Company hereunder to sell the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by the Company in its sole
discretion):

 1. Representations and Warranties

    . The representations and warranties made by Purchaser in this Agreement
    shall be true and correct in all material respects on and as of the Closing
    Date as though made on and as of the Closing Date or, in the case of
    representations and warranties made as of a specified date earlier than the
    Closing Date, on and as of such earlier date, except in each case as could
    not, either individually or in the aggregate, reasonably be expected to have
    a Material Adverse Effect; provided, however, that for the purposes of
    determining the accuracy of such representations and warranties, all
    "Material Adverse Effect"

    <page>qualifications and other materiality qualifications, and any similar
    qualifications, contained in such representations and warranties shall be
    disregarded.

 2. Performance

    . Purchaser shall have performed and complied with, in all material
    respects, the agreements, covenants and obligations required by this
    Agreement to be so performed or complied with by Purchaser at or before the
    Closing.

 3. Officers' Certificates

    . Purchaser and STN shall have delivered to the Company a certificate, dated
    the Closing Date and executed in the name and on behalf of Purchaser and STN
    by an executive officer of Purchaser and STN, substantially in the form and
    to the effect of Exhibit E hereto, and a certificate, dated the Closing Date
    and executed by the Secretary of Purchaser and STN, substantially in the
    form and to the effect of Exhibit F hereto.

 4. Orders and Laws

    . There shall not be in effect at the time of Closing any Order or Law
    restraining, enjoining or otherwise prohibiting or making illegal the
    consummation of any of the transactions contemplated by this Agreement.

 5. Regulatory Consents and Approvals

    . All consents, approvals and actions of, filings with and notices to any
    Governmental or Regulatory Authority necessary to permit the Company and
    Purchaser to materially perform their obligations under this Agreement and
    to consummate the transactions contemplated hereby, shall have been duly
    obtained, made or given, shall be in full force and effect and shall be in
    form and substance satisfactory to the Company and not subject to any
    material condition or contingency and all terminations or expirations of
    waiting periods imposed by any Governmental or Regulatory Authority
    necessary for the consummation of the transactions contemplated by this
    Agreement, including under the HSR Act, shall have occurred.

 6. Deliveries

    . Purchaser shall have delivered the Assumption Agreement and other
    Assumption Instruments.

 7. Required Consents

. The third party consents listed in Section 7.07 of the Disclosure Schedule
shall have been obtained and shall not have been revoked.



TAX MATTERS AND POST-CLOSING TAXES

 1. Transfer Taxes and Transfer Fees

    . The Company shall pay all sales, use, transfer, real property transfer,
    recording, stock transfer and other similar taxes and fees (other than Taxes
    of Purchaser and its Affiliates based upon or measured by net income or
    gains) ("Transfer Taxe s") arising out of or in connection with the
    transactions effected pursuant to this Agreement, and shall indemnify,
    defend, and hold harmless Purchaser and its Affiliates with respect to such
    Transfer Taxes. The Company and Purchaser shall equally share the costs of
    Gaming Device transfer fees. The Company shall file all necessary
    documentation and Tax Returns with respect to such Transfer Taxes.

 2. <page>Tax Indemnification

    .

     b. Subject to Section 1.06, after the Closing Date, the Company and Parent
        will indemnify and hold harmless Purchaser from and against any and all
        claims, actions, causes of action, liabilities, losses, damages, and
        reasonable out-of-pocket expenses and costs resulting from, arising out
        of or relating to any Taxes of, or with respect to, the Company
        (including, without limitation, any Tax liability that arises solely by
        reason of Company being severally liable for any Tax of any federal or
        state or local consolidated or combined group of which it is a member
        pursuant to Treasury Regulation Sec. 1.1502-6 or any analogous state or
        local Tax provision) or with respect to the income, assets or operation
        of the Business or the Assets for all taxable periods ending on or
        before the Closing Date and that portion of any taxable period including
        and ending on the Closing Date that ends on or after the Closing Date
        (determined as if the relevant period ended on the Closing Date) in
        excess of the amount of such Taxes shown as Accrued Expenses on the
        Closing Balance Sheet.
     c. Purchaser will be responsible for and indemnify and hold the Company
        harmless against any all liabilities with respect to Taxes relating to
        the Assets for all taxable periods beginning on the Closing Date and
        ending after the Closing Date other than to the extent such Taxes relate
        to or result from a breach of a representation set forth in Section
        2.06, and other than Taxes for which the Company is responsible pursuant
        to Sections 1.06, 8.01 and 8.02(a) above.
     d. For purposes of clarification, the obligations of the Company, Parent
        and Purchaser pursuant to this Section 8.02 shall not be subject to the
        limits contained in Section 11.01(c)(i) hereof.

 3. Tax Cooperation

    .

     b. The parties agree that a portion of the Purchase Price shall be withheld
        in escrow pending the Company's compliance with NRS 360.525(1) and
        612.695(2), it being acknowledged and agreed that the Company shall
        reasonably determine the amount to be withheld in order to comply with
        such provisions of the NRS and it being further acknowledged and agreed
        that no such withholding shall be necessary if, prior to Closing, the
        Company obtains clearance certificates from the applicable Governmental
        or Regulatory Authority sufficient to absolve Purchaser from liability
        under such provisions of the NRS.
     c. After the Closing Date, the Company and Parent will cooperate with
        Purchaser, and Purchaser will cooperate with the Company and Parent, in
        the preparation of all Tax Returns and will provide (or cause to be
        provided) any records and other information the other so requests, and
        will provide access to, and the cooperation of its auditors. The Company
        and Parent will cooperate with Purchaser and Purchaser will cooperate
        with the Company and Parent in connection with any Tax investigation,
        audit or other proceeding.
     d. At Purchaser's request, Parent and the Company will cooperate with
        Purchaser in structuring the transaction contemplated by this Agreement
        so as to enable the Purchaser to qualify such transaction as part of a
        "like-kind exchange" as to Purchaser of

    <page>property being sold by Purchaser including permitting Purchaser to
    assign this agreement to an intermediary selected by Purchaser.

 4. Notification of Proceedings; Control
     b. . The Company shall have the right to control any audit or examination
        relating to Taxes by any taxing authority, initiate any claim for
        refund, file any amended return, contest, resolve and defend against any
        assessment, notice of deficiency or other adjustment or proposed
        adjustment relating or with respect to any Taxes of any company for
        which the Company is responsible pursuant to Section 8.02 and shall be
        entitled to all refunds with respect to such taxes.

 5. Gaming Fees and Taxes

. Pursuant to the provisions of NRS 463.3455, the Company shall retain
responsibility for the payment of any fees or taxes due pursuant to any
subsequent deficiency determinations made under Chapter 463 of NRS which
encompass any period of time before the Transfer Time.



EMPLOYEE BENEFITS MATTERS

 1. Offer of Employment

    .

     b. The parties hereto intend that there shall be continuity of employment
        with respect to all of the employees of the Business other than those
        employees of the Business that the Company or any of its Affiliates
        decide to retain in their employ and/or relocate (the "Retained
        Employees") (a list of such Retained Employees to be provided to
        Purchaser prior to the expiration of the Diligence Period). Purchaser
        shall offer employment at will, commencing on the Closing Date, to all
        employees (other than the Retained Employees), including those on
        vacation, leave of absence or disability, who were employed by the
        Business immediately prior to Closing, on substantially the same terms
        in the aggregate (including salary, fringe benefits, job responsibility
        and location but excluding employee stock ownership and incentive plans)
        as those provided to similar employees by Purchaser (or its Affiliates)
        immediately prior to Closing to the extent permitted under applicable
        law. Those persons who accept Purchaser's offer of employment and
        commence working with Purchaser on the Closing Date shall hereafter be
        referred to as "Transferred Employees." The parties hereto agree that
        nothing in this Agreement shall limit Purchaser's ability after the
        Closing Date to modify or terminate (i) the employment of any
        Transferred Employee or (ii) any benefit policy, plan or program offered
        to or covering any Transferred Employee.
     c. Prior to, or in connection with, the Closing, Purchaser shall take no
        action to cause the Company or the Business to terminate the employment
        of any employee of the Business (other than in connection with the
        retention or relocation of any Retained Employee), and neither the
        Company nor the Business shall be under any obligation to terminate any
        employee of the Business prior to or on the Closing Date. Purchaser
        shall be liable for any amounts to which any Transferred Employee may
        become entitled pursuant to any employment or severance contract as a
        result of, or in connection with, the sale of the Business hereunder.

    <page>Purchaser agrees that it will not take any action which would give
    rise to liability under WARN or any similar state, local or federal Law or
    regulation.

 2. Welfare Plans -- Claims Incurred; Pre-Existing Conditions

    .

     b. Notwithstanding any provision of this Agreement to the contrary, the
        Company shall retain responsibility for and continue to pay all medical,
        life insurance, disability and other welfare plan expenses and benefits
        for each Transferred Employee with respect to claims incurred by such
        Transferred Employees or their covered dependents prior to the Closing
        Date. Notwithstanding any provision of this Agreement to the contrary,
        expenses and benefits with respect to claims incurred by Transferred
        Employees or their covered dependents on or after the Closing Date shall
        be the responsibility of Purchaser. For purposes of this paragraph, a
        claim is deemed incurred when the services that are the subject of the
        claim are performed; in the case of life insurance, when the death
        occurs, in the case of long-term disability benefits, when the
        disability occurs and, in the case of a hospital stay, when the employee
        first enters the hospital.
     c. With respect to any welfare benefit plans (as defined in Section 3(1) of
        ERISA) maintained by Purchaser for the benefit of Transferred Employees
        on and after the Closing Date, Purchaser shall (i) use commercially
        reasonable efforts to cause there to be waived any pre-existing
        condition limitations (other than those limitations existing under the
        Company's welfare benefit plans) and (ii) give effect, in determining
        any deductible and maximum out-of-pocket limitations, to claims incurred
        and amounts paid by, and amounts reimbursed to, such employees with
        respect to similar plans maintained by the Company (and its Affiliates)
        for their benefit immediately prior to the Closing Date.

 3. Vacation

    . With respect to any accrued but unused vacation time to which any
    Transferred Employee is entitled pursuant to the vacation policy applicable
    to such employee immediately prior to the Closing Date (the "Vacation
    Policy"), Purchaser shall allow such Transferred Employee to use such
    accrued vacation, subject to the terms and conditions of Purchaser's
    vacation policy; provided, however, that if Purchaser deems it necessary to
    disallow such employee from taking such accrued vacation, Purchaser shall be
    liable for and pay in cash to each such Transferred Employee an amount equal
    to such vacation time in accordance with terms of the Vacation Policy;
    provided, further, that Purchaser shall be liable for and pay in cash an
    amount equal to any remaining accrued vacation time to any Transferred
    Employee whose employment terminates for any reason prior to the close of
    business on the last calendar day of the year during which the Closing Date
    occurs.

 4. Service Credit

    . Purchaser will provide. for the purposes of eligibility and vesting (but
    not for benefit accrual) each Transferred Employee with credit for all
    service with the Company and its Affiliates to the extent possible under
    each employee benefit plan, program, or arrangement of Purchaser or its
    Affiliates in which such employee is eligible to participate; provided,
    however, that in no event shall any employee be entitled to any credit to
    the extent that it would result in a duplication of benefits with respect to
    the same period of service.

 5. Company's Benefit Plans

    . Except as provided in this Agreement, the parties hereto agree that
    Purchaser shall not assume any Benefit Plan and the Company shall

    <page>retain and be responsible for any cost, expense, liability, damage or
    obligation relating to any Benefit Plan, whether arising before, on or after
    the Closing Date.

    COBRA Matters

. The Company agrees to provide and be fully responsible for the continuation
coverage required by Section 4980B of the Code and Sections 601 through 608 of
ERISA ("COBRA") for all employees and former employees of the Company and their
covered beneficiaries who incurred or will incur a qualifying event prior to the
Closing Date, or will incur a qualifying event as a result of the consummation
of the transactions contemplated herein, and who are entitled to COBRA coverage
as a result thereof.



SURVIVAL; NO OTHER REPRESENTATIONS

 1. Survival of Representations, Warranties, Covenants and Agreements

    . Except for (i) this Article X, and Sections 2.06, 5.05, 5.06, 5.07, 5.08
    and 5.10 above, Articles VIII and IX above, Sections 14.03, 14.04 and 14.07
    below and the Company's agreements and covenants with respect to Retained
    Liabilities, which shall survive and remain enforceable indefinitely, (ii)
    Sections 4.06, 4.11 and 5.04 which shall survive for the period set forth
    therein, and (iii) Sections 2.10 and 2.15 which shall survive and remain
    enforceable for a period of five (5) years following the Closing Date, the
    representations, warranties, agreements and covenants contained in this
    Agreement shall survive the Closing for a period of eighteen (18) months
    following the Closing Date, after which time there shall be no liability in
    respect thereof on the part of either party or its officers, directors,
    employees, agents and Affiliates.

 2. No Other Representations

. Notwithstanding anything to the contrary contained in this Agreement, but
subject to Section 10.01 above, it is the explicit intent of each party hereto
that the Company and Purchaser are making no representation or warranty
whatsoever, express or implied, except those representations and warranties
contained in Article II above and in any certificate delivered pursuant to
Section 6.03 above. It is understood that, except to the extent otherwise
expressly provided herein, Purchaser takes the Assets "as is" and "where is." In
particular, but without limiting the generality of the foregoing, the Company
and Parent make no representation or warranty to Purchaser with respect to any
financial projection or forecast relating to the Company. With respect to any
projection or forecast delivered by or on behalf of the Company to Purchaser,
Purchaser acknowledges that (i) there are uncertainties inherent in attempting
to make such projections and forecasts, (ii) it is familiar with such
uncertainties, (iii) it is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all such projections and forecasts
furnished to it and (iv) it shall have no claim against the Company or Parent
with respect thereto.

<page>



INDEMNIFICATION

 1. Other Indemnification

    .

     b. Subject to paragraph (c) of this Section and the other Sections of this
        Article XI, the Company and Parent shall jointly and severally indemnify
        the Purchaser Indemnified Parties in respect of, and hold it harmless
        from and against, any and all Losses suffered, incurred or sustained by
        any of them or to which any of them becomes subject, resulting from,
        arising out of or relating to (i) any breach of representation or
        warranty or nonfulfillment of or failure to perform any covenant or
        agreement on the part of the Company or Parent contained in this
        Agreement or (ii) a Retained Liability;
     c. Subject to the other Sections of this Article XI, Purchaser shall
        indemnify the Company Indemnified Parties in respect of, and hold each
        of them harmless from and against, any and all Losses suffered, incurred
        or sustained by any of them or to which any of them becomes subject,
        resulting from, arising out of or relating to (i) any breach of
        representation or warranty or nonfulfillment of or failure to perform
        any covenant or agreement on the part of Purchaser contained in this
        Agreement or (ii) an Assumed Liability;
     d. Notwithstanding anything to the contrary contained in this Agreement, no
        amounts of indemnity shall be payable as a result of any claim in
        respect of a Loss arising under paragraph (a)(i) or (b)(i), as
        applicable, of Section 11.01 (other than a claim based on fraud or
        willful misconduct or for or with respect breaches of Section 2.06
        hereof or claims under Article VIII hereof):
         i.   unless, until and then only to the extent that the Purchaser
              Indemnified Parties or the Company Indemnified Parties, as
              applicable, have suffered, incurred, sustained or become subject
              to Losses referred to in such paragraph in excess of one hundred
              thousand dollars ($100,000) in the aggregate;
         ii.  unless and to the extent that the Purchaser Indemnified Parties or
              the Company Indemnified Parties, as applicable, have not received
              payments in respect of claims made under Section 11.01(a)(i) of
              this Agreement or Section  11.01(b)(i) of this Agreement,
              respectively, in excess of Five Million Dollars ($5,000,000) in
              the aggregate;
         iii. unless the Indemnified Party has given the Indemnifying Party a
              Claim Notice or Indemnity Notice, as applicable, with respect to
              such claim, setting forth in reasonable detail the specific facts
              and circumstances pertaining thereto, (A) as soon as practical
              following the time at which the Indemnified Party discovered or
              reasonably should have discovered such claim (except to the extent
              the Indemnifying Party is not prejudiced by any delay in the
              delivery of such notice) and (B) in any event prior to the
              applicable Cut-off Date; or
         iv.  <page>to the extent that the Indemnified Party had a reasonable
              opportunity, but failed, in good faith to mitigate such Loss,
              including, without limitation, to the failure to use commercially
              reasonable efforts to recover under a policy of insurance or under
              a contractual right of set off or indemnity.

 2. Method of Asserting Claim

    . All claims for indemnification by any Indemnified Party under
    Section 11.01 will be asserted and resolved as follows:

     b. In the event any claim or demand in respect of which an Indemnified
        Party might seek indemnity under Section 11.01 is asserted against or
        sought to be collected from such Indemnified Party by a Person other
        than the Company, Parent, STN, Purchaser or any Affiliate of the Company
        or of Purchaser (a "Third Party Claim"), the Indemnified Party shall
        deliver a Claim Notice with reasonable promptness to the Indemnifying
        Party. The Indemnifying Party will notify the Indemnified Party as soon
        as practicable within the Dispute Period whether the Indemnifying Party
        disputes its liability to the Indemnified Party under Section 11.01 and
        whether the Indemnifying Party desires, at its sole cost and expense, to
        defend the Indemnified Party against such Third Party Claim, provided
        that failure to give such notice shall not relieve the Indemnifying
        Party of its obligations hereunder except to the extent it shall have
        been prejudiced by such failure.
    
        (i) If the Indemnifying Party notifies the Indemnified Party within the
        Dispute Period that the Indemnifying Party desires to defend the
        Indemnified Party with respect to the Third Party Claim pursuant to this
        Section 11.02(a), then the Indemnifying Party will have the right to
        defend, at the sole cost and expense of the Indemnifying Party, such
        Third Party Claim by all appropriate proceedings, which proceedings will
        be vigorously and diligently prosecuted by the Indemnifying Party to a
        final conclusion or will be settled at the discretion of the
        Indemnifying Party. The Indemnifying Party will have full control of
        such defense and proceedings, including that if requested by the
        Indemnifying Party, the Indemnified Party will, at the sole cost and
        expense of the Indemnifying Party, reasonably cooperate with the
        Indemnifying Party and its counsel in contesting any Third Party Claim
        that the Indemnifying Party elects to contest, or, if appropriate and
        related to the Third Party Claim in question, in making any counterclaim
        against the Person asserting the Third Party Claim, or any
        cross-complaint against any Person (other than the Indemnified Party or
        any of its Affiliates); provided that the Indemnified Party may
        participate in such settlement or defense through counsel chosen by such
        Indemnified Party and paid at its own expense; and provided further
        that, if in the opinion of counsel for such Indemnified Party, there is
        a reasonable likelihood of a conflict of interest between the
        Indemnifying Party and the Indemnified Party, the Indemnifying Party
        shall be responsible for reasonable fees and expenses of one counsel to
        such Indemnifying Party in connection with such defense. Notwithstanding
        the foregoing, the Indemnified Party may retain or take over the control
        of the defense or settlement of any Third Party Claim the defense of
        which the Indemnifying Party has elected to control if the Indemnified
        Party irrevocably waives its right to indemnity under Section 11.01 with
        respect to such Third Party Claim.
    
        <page> (ii) If the Indemnifying Party fails to notify the Indemnified
        Party within the Dispute Period that the Indemnifying Party desires to
        defend the Third Party Claim pursuant to Section 11.02(a), then the
        Indemnified Party will have the right to defend, at the sole cost and
        expense of the Indemnifying Party, the Third Party Claim by all
        appropriate proceedings, which proceedings will be vigorously and
        diligently prosecuted by the Indemnified Party to a final conclusion or
        will be settled at the discretion of the Indemnified Party (with the
        consent of the Indemnifying Party, which consent will not be
        unreasonably withheld). The Indemnified Party will have full control of
        such defense and proceedings, including (except as provided in the
        immediately preceding sentence) any settlement thereof; provided,
        however, that if requested by the Indemnified Party, the Indemnifying
        Party will, at the sole cost and expense of the Indemnifying Party,
        cooperate with the Indemnified Party and its counsel in contesting any
        Third Party Claim which the Indemnified Party is contesting, or, if
        appropriate and related to the Third Party Claim in question, in making
        any counterclaim against the Person asserting the Third Party Claim, or
        any cross-complaint against any Person (other than the Indemnifying
        Party or any of its Affiliates). Notwithstanding the foregoing
        provisions of this clause (ii), if the Indemnifying Party has notified
        the Indemnified Party within the Dispute Period that the Indemnifying
        Party disputes its liability hereunder to the Indemnified Party with
        respect to such Third Party Claim and if such dispute is resolved in
        favor of the Indemnifying Party in the manner provided in clause (iii)
        below, the Indemnifying Party will not be required to bear the costs and
        expenses of the Indemnified Party's defense pursuant to this clause (ii)
        or of the Indemnifying Party's participation therein at the Indemnified
        Party's request, and the Indemnified Party will reimburse the
        Indemnifying Party in full for all reasonable costs and expenses
        incurred by the Indemnifying Party in connection with such litigation.
        The Indemnifying Party may retain separate counsel to represent it in,
        but not control, any defense or settlement controlled by the Indemnified
        Party pursuant to this clause (ii), and the Indemnifying Party will bear
        its own costs and expenses with respect to such participation.
    
        (iii) If the Indemnifying Party notifies the Indemnified Party that it
        does not dispute its liability to the Indemnified Party with respect to
        the Third Party Claim under Section 11.02 or fails to notify the
        Indemnified Party within the Dispute Period whether the Indemnifying
        Party disputes its liability to the Indemnified Party with respect to
        such Third Party Claim, the Loss arising from such Third Party Claim
        will be conclusively deemed a liability of the Indemnifying Party under
        Section 11.01 and the Indemnifying Party shall pay the amount of such
        Loss to the Indemnified Party on demand following the final
        determination thereof. If the Indemnifying Party has timely disputed its
        liability with respect to such claim, the Indemnifying Party and the
        Indemnified Party will proceed in good faith to negotiate a resolution
        of such dispute, and if not resolved through negotiations within the
        Resolution Period, such dispute shall be resolved by arbitration in
        accordance with paragraph (c) of this Section 11.02.
    
     c. In the event any Indemnified Party should have a claim under
        Section 11.02 against any Indemnifying Party that does not involve a
        Third Party Claim, the Indemnified Party shall deliver an Indemnity
        Notice with reasonable promptness to the Indemnifying Party. If the
        Indemnifying Party notifies the Indemnified Party that it does not
    
        <page>dispute the claim described in such Indemnity Notice or fails to
        notify the Indemnified Party within the Dispute Period whether the
        Indemnifying Party disputes the claim described in such Indemnity
        Notice, the Loss arising from the claim specified in such Indemnity
        Notice will be conclusively deemed a liability of the Indemnifying Party
        under Section 11.01 and the Indemnifying Party shall pay the amount of
        such Loss to the Indemnified Party on demand following the final
        determination thereof. If the Indemnifying Party has timely disputed its
        liability with respect to such claim, the Indemnifying Party and the
        Indemnified Party will proceed in good faith to negotiate a resolution
        of such dispute, and if not resolved through negotiations within the
        Resolution Period, such dispute shall be resolved by arbitration in
        accordance with paragraph (c) of this Section 11.02.
    
     d. Any dispute submitted to arbitration pursuant to this Section 11.02
        shall be finally and conclusively determined by the decision of a panel
        of three arbitrators (hereinafter sometimes called the "Board of
        Arbitration") selected as herein provided. Each of the Indemnified Party
        and the Indemnifying Party shall select one (1) member and the third
        member shall be selected by mutual agreement of the other members, or if
        the other members fail to reach agreement on a third member within
        twenty (20) days after their selection, such third member shall
        thereafter be selected by the American Arbitration Association (the
        "AAA") upon application made to it jointly by the Indemnified Party and
        the Indemnifying Party for a third member possessing expertise or
        experience appropriate to the dispute. Within 120 days of the selection
        of the Board of Arbitration, the Indemnified Party and the Indemnifying
        Party shall meet in Las Vegas, Nevada with such Board of Arbitration at
        a place and time designated by such Board of Arbitration after
        consultation with such parties and present their respective positions on
        the dispute. The arbitration proceeding shall be held in accordance with
        the rules for commercial arbitration of the AAA in effect on the date of
        the initial request for appointment of the Board of Arbitration, that
        gave rise to the dispute to be arbitrated (as such rules are modified by
        the terms of this Agreement or may be further modified by mutual
        agreement of the parties). Each party shall have no longer than five (5)
        days to present its position, the entire proceedings before the Board of
        Arbitration shall be no more than ten consecutive days, and the decision
        of the Board of Arbitration shall be made in writing no more than thirty
        (30) days following the end of the proceeding. Such an award shall be a
        final and binding determination of the dispute and shall be fully
        enforceable as an arbitration decision in any court having jurisdiction
        and venue over such parties. The prevailing party (as determined by the
        Board of Arbitration) shall in addition be awarded by the Board of
        Arbitration such party's own attorneys' fees and expenses in connection
        with such proceeding. The non-prevailing party (as determined by the
        Arbitrator) shall pay the Board of Arbitration's fees and expenses.
     e. In the event of any claim for indemnity under Section 11.02(a),
        Purchaser agrees to give the Company and its Representatives reasonable
        access to the Books and Records and employees of the Company in
        connection with the matters for which indemnification is sought to the
        extent the Company reasonably deems necessary in connection with its
        rights and obligations under this Article XI.

 3. Exclusivity

. After the Closing, to the extent permitted by Law, the indemnities set forth
in Article VIII and this Article XI shall be the exclusive remedies of
Purchaser, Parent and the Company and their respective officers, directors,
employees, agents

<page>and Affiliates for any misrepresentation, breach of warranty or
nonfulfillment or failure to be performed of any covenant or agreement contained
in this Agreement, and the parties shall not be entitled to a rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof, all of which the parties hereto hereby waive;
provided, however, that no party hereto shall be deemed to have waived any
rights, claims, causes of action or remedies if and to the extent such rights,
claims, causes of action or remedies may not be waived under applicable law or
actual fraud or intentional misrepresentation is proven on the part of a party
by another party hereto.



TERMINATION

 1. Termination

    . This Agreement may be terminated, and the transactions contemplated hereby
    may be abandoned:

     b. at any time before the Closing, by mutual written agreement of the
        Company and Purchaser;
     c. at any time before the Closing without liability to the terminating
        party, by the Company or Purchaser, in the event that any Order or Law
        becomes effective restraining, enjoining or otherwise prohibiting or
        making illegal the consummation of any of the transactions contemplated
        by this Agreement upon notification of the non-terminating party by the
        terminating party and the terminating party is not then in material
        breach of this Agreement;
     d. at any time before the Closing, by the Company or Purchaser in the event
        of a material breach of this Agreement by the non-terminating party if
        such non-terminating party fails to cure such non-compliance or breach
        within ten (10) Business Days following notification thereof by the
        terminating party;
     e. at any time during the period commencing on the Effective Date and
        ending on the 14th day after substantially all of the diligence
        materials relating to the Business and the Assets reasonably requested
        by Purchaser shall have been delivered to Purchaser (such period, the
        "Diligence Period"), by Purchaser, without liability, (i) in the event
        that (x) Purchaser, in the course of its investigation of the Assets,
        discovers or otherwise becomes aware of any information that could
        reasonably be expected to have a Material Adverse Effect, (y) any
        assumption set forth on Exhibit I is not true as of the last day of the
        Diligence Period (or, if applicable, the date specified in such
        assumption) and the Company has not elected to cure such matter in
        accordance with the terms of the following proviso; provided that
        Purchaser shall deliver written notice to the Company specifying any
        matter that is not consistent with such assumptions and, in the case of
        any matter that is susceptible of cure prior to the anticipated Closing
        Date, the Company shall have the right, but not the obligation, to cure
        such matter prior to the Closing Date by notifying Purchaser of such
        intention to cure such matter (collectively, the "Open Diligence
        Matters") prior to the expiration of the Diligence Period (at which time
        the Company shall become obligated to so cure such Open Diligence
        Matters no later than the Closing Date) and the cure of all Open
        Diligence Matters to the reasonable satisfaction of
    
        <page>Purchaser shall be a condition to the obligations of Purchaser to
        consummate the transactions contemplated hereby, or (z) the Company's
        standard of operating the Business materially and adversely differs from
        the average standard of operations employed by other owner-operators of
        similarly situated casino hotels serving the Las Vegas locals market
        (i.e., excluding the Las Vegas Strip and Las Vegas Downtown areas), or
        (ii) in accordance with the definition of "Disclosure Schedule";
    
     f. at any time, without liability to the terminating party, upon
        notification to the non-terminating party by the terminating party if
        the Missouri Agreements have been terminated or have expired without
        consummating the transactions contemplated thereby, and such termination
        or expiration of the Missouri Agreements is not caused by a breach of
        the Missouri Agreements by the terminating party or any of its
        Affiliates.

 2. Effect of Termination

. If this Agreement is validly terminated pursuant to the provisions of Section
12.01 above, this Agreement will forthwith become null and void, and, except as
set forth in the following sentence, there will be no liability or obligation on
the part of Parent, the Company, Purchaser or STN (or any of their respective
officers, directors, employees, agents or other representatives or Affiliates),
except that the provisions of Sections 14.02, 14.03, 14.04 and 14.07 below will
continue to apply following any such termination. Notwithstanding any other
provision in this Agreement to the contrary, upon any termination of this
Agreement by the Company pursuant to Section 12.01(c), the non-terminating party
shall remain liable to the terminating party for any and all willful breaches of
this Agreement and the terminating party may seek such remedies, including
damages and attorneys' fees, as are provided in this Agreement or as are
otherwise available at Law or in equity.



DEFINITIONS

 1. Defined Terms

    . As used in this Agreement, the following defined terms have the meanings
    indicated below:

    "AAA" has the meaning ascribed to it in Section 11.02(c).

    "Accounting Firm" has the meaning ascribed to it in Section 1.05(c).

    "Accounts Payable" has the meaning ascribed to it in Section 1.02(a).

    "Accounts Receivable" has the meaning ascribed to it in Section 1.01(b).

    "Accrued Expenses" has the meaning ascribed to it in Section 1.02(a).

    "Acquisition Proposal" has the meaning ascribed to it in Section 4.07.

    "Actions or Proceedings" means any action, suit, proceeding, arbitration or
    Governmental or Regulatory Authority investigation.

    <page>"Affiliate" means any Person that directly, or indirectly through one
    or more intermediaries, controls or is controlled by or is under common
    control with the Person specified. For purposes of this definition, control
    of a Person means the power, direct or indirect, to direct or cause the
    direction of the management and policies of such Person whether by Contract
    or otherwise and, in any event and without limitation of the previous
    sentence, any Person owning ten percent (10%) or more of the voting
    securities of another Person shall be deemed to control that Person.

    "Agreement" means this Asset Purchase Agreement and the Exhibits, the
    Disclosure Schedule and the Schedules hereto and the certificates delivered
    in accordance with Sections 6.03 and 7.03, as the same shall be amended from
    time to time.

    "Assets" has the meaning ascribed to it in Section 1.01(a).

    "Assignment Instruments" has the meaning ascribed to it in Section 1.04.

    "Assumed Liabilities" has the meaning ascribed to it in Section 1.02(a).

    "Assumption Agreement" has the meaning ascribed to it in Section 1.04.

    "Assumption Instruments" has the meaning ascribed to it in Section 1.04.

    "Benefit Plan" means any Plan established by the Company, or any predecessor
    or Affiliate of any of the foregoing, existing at the Closing Date or at any
    time since December 31, 1997, to which the Company contributes or has
    contributed, or under which any employee, former employee or director of the
    Company or any dependent or beneficiary thereof is covered, is eligible for
    coverage or has benefit rights.

    "Board of Arbitration" has the meaning ascribed to it in Section 11.02(c).

    "Books and Records" means all files, documents, instruments, papers, books
    and records relating primarily to the Business or Condition of the Company,
    including, without limitation, financial statements, Tax Returns and related
    work papers and letters from accountants, budgets, pricing guidelines,
    ledgers, journals, deeds, title policies, minute books, stock certificates
    and books, stock transfer ledgers, Contracts, Licenses, customer lists,
    computer files and programs, retrieval programs, operating data and plans,
    environmental studies, audits, plans, surveys, designs, models and
    specifications.

    "Business" has the meaning ascribed to it in the forepart of this Agreement.

    "Business Books and Records" has the meaning ascribed to it in
    Section 1.01(a).

    "Business Contracts" has the meaning ascribed to it in Section 1.01(a).

    "Business Customer Lists" has the meaning ascribed to it in Section 1.01(a).

    <page>"Business Day" means a day other than Saturday, Sunday or any day on
    which banks located in the States of location of the Company's principal
    executive offices are authorized or obligated to close.

    "Business Licenses" has the meaning ascribed to it in Section 1.01(a).

    "Business or Condition of the Company" means the business, financial
    condition or results of operations of the Company.

    "CERCLA" means the Comprehensive Environmental Response, Compensation and
    Liability Act of 1980, as amended, and the rules and regulations promulgated
    thereunder.

    "Claim Notice" means written notification pursuant to Section 11.02(a) of a
    Third Party Claim as to which indemnity under Section 11.01 is sought by an
    Indemnified Party, enclosing a copy of all papers served, if any, and
    specifying the nature of and basis for such Third Party Claim and for the
    Indemnified Party's claim against the Indemnifying Party under
    Section 11.01, together with the amount or, if not then reasonably
    determinable, the estimated amount, determined in good faith, of the Loss
    arising from such Third Party Claim.

    "Closing" means the closing of the transactions contemplated by
    Section 1.04.

    "Closing Balance Sheet" has the meaning ascribed to it in Section 1.05(b).

    "Closing Date" means (a) the second Business Day after the day on which the
    last of the conditions described in Articles VI and VII hereof above has
    been obtained, made or given or has expired, as applicable; provided,
    however, that in the event that the transactions contemplated by the
    Missouri Agreements have not been consummated, either party may extend the
    Closing Date (by providing written notice to the other party) such that the
    Closing will occur not more than 15 days after the consummation of the
    transactions contemplated by the Missouri Agreements; or (b) such other date
    as Purchaser and the Company mutually agree upon in writing;

    "Closing Financial Statements Delivery Date" has the meaning ascribed to it
    in Section 1.05(b).

    "COBRA" has the meaning ascribed to it in Section 9.06.

    "Code" means the Internal Revenue Code of 1986, as amended, and the rules
    and regulations promulgated thereunder.

    "Commission" means the Nevada Gaming Commission and the Nevada Gaming
    Control Board, as applicable.

    "Common Stock" means the common stock, no par value, of the Company.

    "Company" has the meaning ascribed to it in the forepart of this Agreement.

    <page>"Company Indemnified Parties" means Parent, the Company and their
    respective officers, directors, employees, agents and Affiliates.

    "Company Plans" has the meaning ascribed to it in Section 2.09(a).

    "Company's Accountant" has the meaning ascribed to it in Section 1.05(c).

    "Competing Group" has the meaning ascribed to it in Section 4.09(a).

    "Contract" means any agreement, lease, license, evidence of Indebtedness,
    mortgage, indenture, security agreement or other contract.

    "Currently Existing Gaming Operation" has the meaning ascribed to it in
    Section 4.09(a).

    "Cut-off Date" means, with respect to any representation, warranty, covenant
    or agreement contained in this Agreement, the date on which such
    representation, warranty, covenant or agreement ceases to survive as
    provided in Section 10.01 , as applicable.

    "Deficiency" means the amount, if any, by which Net Current Asses as
    determined in accordance with Section 1.05 is a negative number.

    "Determination Date" has the meaning ascribed to it in Section 1.05(c).

    "Diligence Period" has the meaning ascribed to it in Section 12.01(d).

    "Disclosure Schedule" means the record delivered to Purchaser by the Company
    as provided herein, containing all lists, descriptions, exceptions and other
    information and materials as are required to be included therein by the
    Company pursuant to this Agreement, as said record may be amended,
    supplemented or modified by the Company at any time prior to the Closing
    without any liability to the Company; provided, however, that Purchaser
    shall have the right until the expiration of the Diligence Period with
    respect to the initial delivery of the Disclosure Schedule and for five (5)
    Business Days after any amendment, supplement or modification of the
    Disclosure Schedule to terminate the Agreement based upon such amendment,
    supplement or modification of the Disclosure Schedule if such amendment,
    supplement or modification of the Disclosure Schedule reveals a matter which
    would have a Material Adverse Effect. Reference herein to the Disclosure
    Schedule shall mean and refer not only to the record itself, but to all
    items, documents, agreements and instruments referenced therein and to the
    content of each such item, document, agreement and instrument. Likewise,
    reference herein to a certain Section of the Disclosure Schedule shall refer
    not only to that portion of the Disclosure Schedule, but to the items,
    documents, agreements and instruments referenced in that Section and the
    contents of each such item, document, agreement and instrument. Further,
    matters disclosed for the purpose of one Section of the Disclosure Schedule
    shall constitute disclosure of such matters for the purposes of all other
    Sections of the Disclosure Schedule. The duplication or cross-referencing of
    any disclosures made in the Disclosure Schedule shall not, in any instance
    or in the aggregate, effect a waiver of the foregoing sentence.

    <page>"Dispute Period" means the period ending sixty (60) days following
    receipt by an Indemnifying Party of either a Claim Notice or an Indemnity
    Notice.

    "EBITDA" means, with respect to any Person for any period, the earnings
    before interest, taxes, depreciation and amortization of such Person for
    such period.

    "Effective Date" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Environmental Claim" has the meaning ascribed to it in Section 2.15(c).

    "Environmental Law" means any federal, state, or local law, statute, code,
    ordinance, order, rule, regulation, judgment, decree, injunction, writ,
    edict, award, authorization, or other legally binding and enforceable
    requirement by any Governmental or Regulatory Authority relating to any
    environmental, health or safety matters.

    "Environmental Permits" has the meaning ascribed to it in Section 2.15(a).

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended, and the rules and regulations promulgated thereunder.

    "Estimated Closing Balance Sheet" has the meaning ascribed to it in Section
    1.05(a).

    "Estimated Purchase Price" has the meaning ascribed to it in Section
    1.05(a).

    "Excluded Assets" has the meaning ascribed to it in Section 1.01(b).

    "Excluded Books and Records" has the meaning ascribed to it in
    Section 1.01(b).

    "Financial Statement Date" means December 31, 1999.

    "Financial Statements" means the combined financial statements of the
    Company delivered to Purchaser pursuant to Section 2.05.

    "GAAP" means generally accepted accounting principles, consistently applied
    throughout the specified period and in the immediately prior comparable
    period.

    "Gaming Business" has the meaning ascribed to it in Section 4.09(a).

    "Gaming Devices" means any gaming devices, associated equipment and slot
    tracking systems (as such terms are defined in NRS Chapter 463) that is an
    asset or property of the Company and is not an Excluded Asset.

    "General Assignment" has the meaning ascribed to it in Section 1.04.

    "Governmental or Regulatory Authority" means any court, tribunal,
    arbitrator, authority, administrative or other agency, commission, gaming
    authority, licensing board,

    <page>official or other authority or instrumentality of the United States or
    any state, county, city or other political subdivision.

    "Hazardous Material" means any chemical, or other material, or substance
    regulated under any Environmental Law including, without limitation, any
    which are defined as or included in the definition of "hazardous
    substances," "hazardous wastes," "hazardous materials," "infectious waste,"
    "extremely hazardous wastes," "restricted hazardous wastes," "toxic
    substances," or "toxic pollutants" or words of similar import under any
    Environmental Law.

    "HSR Act" means Section 7A of the Clayton Act (Title II of the
    Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and the
    rules and regulations promulgated thereunder.

    "Improvements" has the meaning ascribed to it in Section 1.01(a).

    "Indebtedness" of any Person means all obligations of such Person (i) for
    borrowed money, (ii) evidenced by notes, bonds, debentures or similar
    instruments, (iii) for the deferred purchase price of goods or services
    (other than trade payables or accruals incurred in the ordinary course of
    business), (iv) under capital leases and (v) in the nature of guarantees of
    the obligations described in clauses (i) through (iv) above of any other
    Person.

    "Indemnified Party" means any Person claiming indemnification under any
    provision of Article XI.

    "Indemnifying Party" means any Person against whom a claim for
    indemnification is being asserted under any provision of Article XI.

    "Indemnity Notice" means written notification pursuant to Section 11.02(b)
    of a claim for indemnity under Article XI by an Indemnified Party,
    specifying the nature of and basis for such claim, together with the amount
    or, if not then reasonably determinable, the estimated amount, determined in
    good faith, of the Loss arising from such claim.

    "Inventoried Baggage" has the meaning ascribed to it in Section 5.06.

    "Inventoried Vehicles" has the meaning ascribed to it in Section 5.08.

    "Knowledge of the Company" means the actual knowledge of the directors and
    executive officers of Parent or the Company and the General Manager of the
    Business.

    "Knowledge of Purchaser" means the actual knowledge of the members,
    directors and officers of Purchaser and its Affiliates.

    "Land" has the meaning ascribed to it in Section 1.01(b).

    <page>"Laws" means all laws, statutes, rules, regulations, ordinances and
    other pronouncements having the effect of law of the United States or any
    state, county, city or other political subdivision or of any Governmental or
    Regulatory Authority.

    "Leased Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Lessee Security Deposits" has the meaning ascribed to it in
    Section 1.01(a).

    "Lessor Security Deposits" has the meaning ascribed to it in
    Section 1.02(a).

    "Levy Agreements and Land" has the meaning ascribed to it in Section
    1.01(b).

    "Levy Purchase Agreement" has the meaning ascribed to it in Section 1.01(b).

    "Liabilities" means all Indebtedness, obligations and other liabilities of a
    Person (whether absolute, accrued, contingent, fixed or otherwise, or
    whether due or to become due).

    "Licenses" means all licenses, permits, certificates of authority, findings
    of suitability, authorizations, approvals, registrations, franchises and
    similar consents granted or issued by any Governmental or Regulatory
    Authority.

    "Liens" means any mortgage, pledge, assessment, security interest, lease,
    lien, adverse claim, levy, charge or other encumbrance of any kind, or any
    conditional sale Contract, title retention Contract or other Contract to
    give any of the foregoing.

    "Loss" or "Losses" means any and all damages, fines, penalties,
    deficiencies, losses and expenses (including without limitation interest,
    court costs, reasonable fees of attorneys, accountants and other experts or
    other reasonable expenses of litigation or other proceedings or of any
    claim, default or assessment).

    "Mark" has the meaning ascribed to it in Section 4.06(b).

    "Material Adverse Effect" means any event or circumstance that has or will
    have, or could reasonably be expected to have, a material adverse effect on
    the Business or Condition of the Company after the Closing Date, it being
    understood that in no event shall any of the following shall be deemed by
    itself or by themselves, either individually or in the aggregate, to
    constitute a Material Adverse Effect: (a) a failure by the Company to meet
    internal earnings, revenue or other projections or earnings, revenue or
    other predictions of any analyst or (b) any event, circumstance or market
    condition occurring as a general economic or financial conditions or other
    developments which are not unique to the Company but also is applicable to
    the gaming industry generally, or the Nevada gaming industry in particular.

    "Missouri Agreements" means, collectively, (i) that certain agreement dated
    as of October 17, 2000 by and among Ameristar Casino Kansas City, Inc, a
    Missouri corporation, Parent, Kansas City Station Corporation, a Missouri
    corporation, and STN, and (ii) that certain agreement dated as of October
    17, 2000 by and among Ameristar Casino St. Charles, Inc., a

    <page>Missouri corporation, Parent, St. Charles Riverfront Station, Inc., a
    Missouri corporation, and STN.

    "Net Current Assets" means for any date of determination the net current
    assets of such Person at such date of determination calculated as set forth
    on Exhibit H attached hereto.

    "NPL" means the National Priorities List under CERCLA.

    "NRS" means the Nevada Revised Statutes.

    "Objection Notice" has the meaning ascribed to it in Section 1.05(a).

    "Open Diligence Matters" has the meaning ascribed to it in Section 12.01(d).

    "Order" means any writ, judgment, decree, injunction or similar order of any
    Governmental or Regulatory Authority (in each such case whether preliminary
    or final).

    "Owned Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Parent" has the meaning ascribed to it in the forepart of this Agreement.

    "Permitted Lien" means (i) any Lien for Taxes not yet due or delinquent or
    being contested in good faith by appropriate proceedings for which adequate
    reserves have been established in accordance with GAAP, (ii) any statutory
    Lien arising in the ordinary course of business by operation of Law with
    respect to a Liability that is not yet due or delinquent and (iii) any minor
    imperfection of title, easements of public record or similar Liens which
    individually or in the aggregate with other such Liens would not have a
    Material Adverse Effect.

    "Person" means any natural person, corporation, limited liability company,
    general partnership, limited partnership, proprietorship, other business
    organization, trust, union, association or Governmental or Regulatory
    Authority.

    "Personal Property Leases" has the meaning ascribed to it in
    Section 1.01(a).

    "Plan" means any bonus, incentive compensation, deferred compensation,
    pension, profit sharing, retirement, stock purchase, stock option, stock
    ownership, stock appreciation rights, phantom stock, leave of absence,
    layoff, vacation, day or dependent care, legal services, cafeteria, life,
    health, accident, disability, workers' compensation or other insurance,
    severance, separation or other employee benefit plan, practice, policy or
    arrangement of any kind, whether written or oral, including, but not limited
    to, any "employee benefit plan" within the meaning of Section 3(3) of ERISA.

    "Prepaid Expenses" has the meaning ascribed to it in Section 1.01(a).

    "Purchase Price" has the meaning ascribed to it in Section 1.03(a).

    "Purchaser" has the meaning ascribed to it in the forepart of this
    Agreement.

    <page>"Purchaser Indemnified Parties" means Purchaser and its officers,
    directors, employees, agents and Affiliates.

    "Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Real Property Leases" has the meaning ascribed to it in Section 1.01(a).

    "Release" means any release, spill, emission, leaking, pumping, injection,
    deposit, disposal, discharge, dispersal, leaching or migration into the
    indoor or outdoor environment.

    "Representatives" has the meaning ascribed to it in Section 4.03.

    "Required Consents" has the meaning ascribed to it in Section 1.08.

    "Resolution Period" means the period ending ninety (90) days following
    receipt by an Indemnified Party of a written notice from an Indemnifying
    Party stating that it disputes all or any portion of a claim set forth in a
    Claim Notice or an Indemnity Notice.

    "Retained Employees" has the meaning ascribed to it in Section 9.01(a).

    "Retained Liabilities" has the meaning ascribed to it in Section 1.02(b).

    "STN" means Station Casinos, Inc., a Nevada corporation.

    "Surplus" means the amount, if any, by which Net Current Assets as
    determined in accordance with Section 1.05 is a positive number.

    "Tangible Personal Property" has the meaning ascribed to it in
    Section 1.01(a).

    "Tax Return" means any return, declaration, report, claim for refund, or
    information return or statement relating to Taxes, including any schedule or
    attachment thereto, and including any amendment thereof.

    "Taxes" means (i) any federal, state, local or foreign income, gross
    receipts, license, payroll, employment, excise, severance, stamp,
    occupation, premium, windfall profits, environmental (including taxes under
    Code Sec. 59A), customs duties, capital stock, franchise, profits,
    withholding, social security (or similar), unemployment, disability, real
    property, personal property, sales, use, transfer, registration, value
    added, alternative or add-on minimum, estimated, or other tax of any kind
    whatsoever, including any interest, penalty, or addition thereto, whether
    disputed or not and any expenses incurred in connection with the
    determination, settlement or litigation of any Tax liability and (ii) any
    liability for payment of amounts described in clause (i) above as a result
    of any express or implied agreement to pay or indemnify another Person with
    respect to such amounts or any liability for such amounts, any joint and/or
    several liability for such amounts, and any such amounts for which a Person
    is liable by operation of Law (including but not limited to successor
    liability).

    "Test Month" has the meaning ascribed to it in Section 1.05(a).

    <page>"Third Party" has the meaning ascribed to it in Section 4.07.

    "Third Party Claim" has the meaning ascribed to it in Section 11.02(a).

    "Transfer Taxes" has the meaning ascribed to it in Section 8.01.

    "Transfer Time" has the meaning ascribed to it in Section 1.04.

    "Transferred Employees" has the meaning ascribed to it in Section 9.01(a).

    "Transferred Intellectual Property" has the meaning ascribed to it in
    Section 1.01(a)(xiii).

    "Vacation Policy" has the meaning ascribed to it in Section 9.03.

    "Vehicles" has the meaning ascribed to it in Section 1.01(a).

    "WARN" means the Worker Adjustment Retraining and Notification Act of 1988.

 2. Construction of Certain Terms and Phrases

. Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement; (iv) the terms "Article" or "Section" refer to the specified
Article or Section of this Agreement; and (v) the phrase "ordinary course of
business" refers to the business of the Company. Whenever this Agreement refers
to a number of days, such number shall refer to calendar days unless Business
Days are specified. All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under GAAP. Any representation or
warranty contained herein as to the enforceability of a Contract shall be
subject to the effect of any bankruptcy, insolvency, reorganization, moratorium
or other similar law affecting the enforcement of creditors' rights generally
and to general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at Law).



MISCELLANEOUS

 1.  Notices

     . All notices, requests and other communications hereunder must be in
     writing and will be deemed to have been duly given only if delivered
     personally, by facsimile transmission, by registered or certified mail
     (postage prepaid, return receipt requested) or by overnight express courier
     to the parties at the following addresses or facsimile numbers:

     <page>If to Purchaser, to:

     Lake Mead Station, Inc.,
     c/o Station Casinos, Inc.
     2411 West Sahara Ave.
     Las Vegas, Nevada 89102
     Facsimile No.: (702) 253-2926
     Attn: Scott M Nielson, Esq.

     with a copy to:

     Milbank, Tweed, Hadley & McCloy LLP
     601 South Figueroa, Suite 300
     Los Angeles, California 90017
     Facsimile No.: (213) 892-5063
     Attn: Kenneth J. Baronsky, Esq.

     If to STN:

     Station Casinos, Inc.
     2411 West Sahara Ave.
     Las Vegas, Nevada 89102
     Facsimile No.: (702) 253-2926
     Attn: Scott M Nielson, Esq.

     If to the Company or Parent, to:

     Ameristar Casinos, Inc.
     3773 Howard Hughes Parkway
     Suite 490 South
     Las Vegas, Nevada 89109
     Attention: Craig H. Neilsen, President & CEO
     Facsimile No. (702) 369-8860

     with copies to:

     Gordon R. Kanofsky, Esq.
     Senior Vice President of Legal Affairs
     Ameristar Casinos, Inc.
     16633 Ventura Boulevard, Suite 1050
     Encino, CA 91436-1864
     Facsimile No. (818) 995-7099

     and

     <page>

     Gibson, Dunn & Crutcher LLP
     333 South Grand Avenue
     Los Angeles, CA 90071
     Attention: Jonathan K. Layne, Esq.
     Facsimile No. (213) 229-6141

     All such notices, requests and other communications will (a) if delivered
     personally to the address as provided in this Section 14.01, be deemed
     given upon delivery, (b) if delivered by facsimile transmission to the
     facsimile number as provided in this Section 14.01, be deemed given upon
     receipt, and (c) if delivered by mail in the manner described above to the
     address as provided in this Section 14.01, be deemed given upon receipt (in
     each case regardless of whether such notice, request or other communication
     is received by any other Person to whom a copy of such notice, request or
     other communication is to be delivered pursuant to this Section 14.01). Any
     party from time to time may change its address, facsimile number or other
     information for the purpose of notices to that party by giving notice
     specifying such change to the other party hereto.

 2.  Entire Agreement

     . This Agreement supersedes all prior discussions and agreements between
     the parties with respect to the subject matter hereof and contains the sole
     and entire agreement between the parties hereto with respect to the subject
     matter hereof.

 3.  Expenses

     . Whether or not the transactions contemplated hereby are consummated,
     Purchaser and the Company each shall pay the costs and expenses incurred by
     such party in connection with the negotiation, execution and closing of
     this Agreement and the transactions contemplated hereby.

 4.  Public Announcements

     . At all times at or before the Closing, the Company and Parent, on the one
     hand, and Purchaser and STN, on the other, will not issue or make any
     reports, statements or releases to the public or generally to the
     employees, customers, suppliers or other Persons to whom the Company sells
     goods or provides services or with whom the Company otherwise has
     significant business relationships with respect to this Agreement or the
     transactions contemplated hereby without the consent of the other, which
     consent shall not be unreasonably withheld. If either party is unable to
     obtain the approval of its public report, statement or release from the
     other party and such report, statement or release is, in the opinion of
     legal counsel to such party, required by Law in order to discharge such
     party's disclosure obligations, then such party may make or issue the
     legally required report, statement or release and promptly furnish the
     other party with a copy thereof. Purchaser and STN will obtain the
     Company's prior approval of any press release to be issued immediately
     following the execution of this Agreement or the Closing announcing this
     Agreement or the consummation of the transactions contemplated by this
     Agreement, which approval shall not be unreasonably withheld. The Company
     and Parent will obtain Purchaser's prior approval of any press release to
     be issued immediately following the execution of this Agreement or the
     Closing announcing this Agreement or the consummation of the transactions
     contemplated by this Agreement.

 5.  <page>Waiver

     . Any term or condition of this Agreement may be waived at any time by the
     party that is entitled to the benefit thereof, but no such waiver shall be
     effective unless set forth in a written instrument duly executed by or on
     behalf of the party waiving such term or condition. No waiver by any party
     of any term or condition of this Agreement, in any one or more instances,
     shall be deemed to be or construed as a waiver of the same or any other
     term or condition of this Agreement on any future occasion. All remedies,
     either under this Agreement or by Law or otherwise afforded, will be
     cumulative and not alternative.

 6.  Amendment

     . Except for amendments, supplements and modifications to the Disclosure
     Schedule by the Company prior to the Closing (which shall be made in
     accordance with the terms and provisions set forth in the definition of the
     term "Disclosure Schedule"), this Agreement may be amended, supplemented or
     modified only by a written instrument duly executed by or on behalf of
     Purchaser, on the one hand, and the Company, on the other hand.

 7.  Confidentiality

     . Each party hereto will hold, and will use its best efforts to cause its
     Affiliates , and in the case of Purchaser, any Person who has provided, or
     who is considering providing, financing to Purchaser to finance all or any
     portion of the Purchase Price, and their respective Representatives to
     hold, in strict confidence from any Person (other than any such Affiliate,
     Person who has provided, or who is considering providing, financing or
     Representative), unless (i) compelled to disclose by judicial or
     administrative process (including, without limitation, in connection with
     obtaining the necessary approvals of this Agreement and the transactions
     contemplated hereby of Governmental or Regulatory Authorities) or by other
     requirements of Law or (ii) disclosed in an Action or Proceeding brought by
     a party hereto in pursuit of its rights or in the exercise of its remedies
     hereunder, all documents and information concerning the other party or any
     of its Affiliates furnished to it by the other party or such other party's
     Representatives in connection with this Agreement or the transactions
     contemplated hereby, except to the extent that such documents or
     information can be shown to have been (a) previously known by the party
     receiving such documents or information, (b) in the public domain (either
     prior to or after the furnishing of such documents or information
     hereunder) through no fault of such receiving party or (c) later acquired
     by the receiving party from another source if the receiving party is not
     aware that such source is under an obligation to another party hereto to
     keep such documents and information confidential; provided that following
     the Closing the foregoing restrictions will not apply to Purchaser's use of
     documents and information concerning the Business, the Assets or the
     Assumed Liabilities furnished by Seller hereunder. In the event the
     transactions contemplated hereby are not consummated, upon the request of
     the other party, each party hereto will, and will cause its Affiliates, any
     Person who has provided, or who is considering providing, financing to such
     party and their respective Representatives to, promptly (and in no event
     later than five (5) Business Days after such request) redeliver or cause to
     be redelivered all copies of documents and information furnished by the
     other party in connection with this Agreement or the transactions
     contemplated hereby and destroy or cause to be destroyed all notes,
     memoranda, summaries, analyses, compilations and other writings related
     thereto or based thereon prepared by the party furnished such documents and
     information or its Representatives.

 8.  <page>No Third Party Beneficiary

     . The terms and provisions of this Agreement are intended solely for the
     benefit of each party hereto and their respective successors or permitted
     assigns, and it is not the intention of the parties to confer third-party
     beneficiary rights upon any other Person other than any Person entitled to
     indemnity pursuant to Article XI hereof.

 9.  No Assignment; Binding Effect

     . Neither this Agreement nor any right, interest or obligation hereunder
     may be assigned by any party hereto without the prior written consent of
     the other party hereto and any attempt to do so will be void, except (a)
     for assignments and transfers by operation of Law and (b) that Purchaser
     may assign any or all of its rights, interests and obligations hereunder
     (including, without limitation, its rights under Article XI) to (i) a
     wholly-owned subsidiary, provided that any such subsidiary agrees in
     writing to be bound by all of the terms, conditions and provisions
     contained herein and Purchaser remains liable for its obligations under
     this Agreement, (ii) any post-Closing purchaser of the Business or a
     substantial part of the Assets or (iii) any financial institution or other
     entity providing purchase money or other financing to Purchaser from time
     to time as collateral security for such financing. Subject to the preceding
     sentence, this Agreement is binding upon, inures to the benefit of and is
     enforceable by the parties hereto and their respective successors and
     assigns.

 10. Headings

     . The headings used in this Agreement have been inserted for convenience of
     reference only and do not define or limit the provisions hereof.

 11. Invalid Provisions

     . If any provision of this Agreement is held to be illegal, invalid or
     unenforceable under any present or future Law, and if the rights or
     obligations of any party hereto under this Agreement will not be materially
     and adversely affected thereby, (a) such provision will be fully severable,
     (b) this Agreement will be construed and enforced as if such illegal,
     invalid or unenforceable provision had never comprised a part hereof, and
     (c) the remaining provisions of this Agreement will remain in full force
     and effect and will not be affected by the illegal, invalid or
     unenforceable provision or by its severance herefrom.

 12. Consent to Jurisdiction and Venue

     . Each party hereby irrevocably submits to the exclusive jurisdiction of
     the United States District Court for the District of Nevada or any court of
     the State of Nevada located in Clark County in any action, suit or
     proceeding arising out of or relating to this Agreement or any of the
     transactions contemplated hereby, and agrees that any such action, suit or
     proceeding shall be brought only in such court; provided, however, that
     such consent to jurisdiction is solely for the purpose referred to in this
     Section 14.12 and shall not be deemed to be a general submission to the
     jurisdiction of said courts or in the State of Nevada other than for such
     purpose. Each party hereby irrevocably waives, to the fullest extent
     permitted by Law, any objection that it may now or hereafter have to the
     laying of the venue of any such action, suit or proceeding brought in such
     a court. Each party further irrevocably waives and agrees not to plead or
     claim that any such action, suit or proceeding brought in such a court has
     been brought in an inconvenient forum.

 13. Governing Law

     . This Agreement shall be governed by and construed in accordance with the
     Laws of the State of Nevada applicable to a Contract executed and performed
     in such State, without giving effect to the conflicts of laws principles
     thereof.

 14. <page>Attorney's Fees

     . In the event of a dispute between the parties hereto relating to this
     Agreement, the prevailing party to such dispute will be entitled to recover
     its reasonable attorneys fees and other costs and expenses relating to such
     dispute from the non-prevailing party.

 15. Time of the Essence

     . Time is of the essence in performing covenants and agreements hereunder.

 16. Counterparts

. This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.



GUARANTEES

 1. Guarantee of the Company's Obligations

    . Parent hereby, to the fullest extent permitted by applicable law,
    irrevocably and unconditionally guarantees to Purchaser and its successors
    and assigns the prompt performance and payment in full when due of all
    obligations of the Company to Purchaser under this Agreement and hereby
    agrees to take all reasonably necessary action as the sole shareholder of
    the Company to cause the Company to perform its obligations hereunder.

 2. Guarantee of Purchaser's Obligations

. STN hereby, to the fullest extent permitted by applicable law, irrevocably and
unconditionally guarantees to the Company and its successors and assigns the
prompt performance and payment in full when due of all obligations of Purchaser
to the Company under this Agreement and hereby agrees to take all reasonably
necessary action as the sole shareholder of Purchaser to cause Purchaser to
perform its obligations under this Agreement.

<page>THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer or trustee, as applicable, of each party hereto as of
the date first above written.

"PURCHASER"

LAKE MEAD STATION, INC.,
a Nevada corporation


By: /s/ Glenn C. Christenson
Name:
Title:

"STN"

STATION CASINOS, INC.,
a Nevada corporation


By: /s/ Glenn C. Christenson
Name:
Title:

"THE COMPANY"

AMERISTAR CASINO LAS VEGAS, INC.,
a Nevada corporation


By: /s/ Thomas M. Steinbauer
Name: Thomas M. Steinbauer
Title: Vice President

"PARENT"

AMERISTAR CASINOS, INC.,
a Nevada corporation

By: /s/ Thomas M. Steinbauer
Name: Thomas M. Steinbauer
Title: Senior Vice President
and Chief Financial Officer